
	

113 HR 4186 IH: Frontiers in Innovation, Research, Science, and Technology Act of 2014
U.S. House of Representatives
2014-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4186
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2014
			Mr. Bucshon (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for investment in innovation through scientific research and development, to improve the
			 competitiveness of the United States, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Frontiers in Innovation, Research, Science, and Technology Act of 2014 or the FIRST Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—National Science Foundation
					Sec. 101. Authorization of appropriations.
					Sec. 102. Findings.
					Sec. 103. Policy objectives.
					Sec. 104. Definitions.
					Sec. 105. Accountability and transparency.
					Sec. 106. Greater accountability in Federal funding for research.
					Sec. 107. Obligation of major research equipment and facilities construction funds.
					Sec. 108. Graduate student support.
					Sec. 109. Permissible support.
					Sec. 110. Expanding STEM opportunities.
					Sec. 111. Prohibition.
					Sec. 112. Review of education programs.
					Sec. 113. Recompetition of awards.
					Sec. 114. Sense of the Congress regarding industry investment in STEM education.
					Sec. 115. Misrepresentation of research results.
					Sec. 116. Citations supporting research grant applications.
					Sec. 117. Research grant conditions.
					Sec. 118. Computing resources study.
					Sec. 119. Scientific breakthrough prizes.
					Sec. 120. Rotating personnel.
					Sec. 121. Report of the NSB Task Force on Administrative Burden.
					Sec. 122. Sense of Congress regarding Innovation Corps.
					Sec. 123. United States-Israeli cooperation.
					Sec. 124. Sense of Congress regarding agricultural and drug interdisciplinary research.
					Sec. 125. Brain Research through Advancing Innovative Neurotechnologies Initiative.
					Title II—Science, Technology, Engineering, and Mathematics
					Sec. 201. Findings; sense of Congress.
					Sec. 202. STEM Education Advisory Panel.
					Sec. 203. Committee on STEM education.
					Sec. 204. STEM Education Coordinating Office.
					Title III—Office of Science and Technology Policy
					Sec. 301. Authorization of appropriations.
					Sec. 302. Regulatory efficiency.
					Sec. 303. Public access to research articles and data.
					Sec. 304. Strategic plan for advanced manufacturing research and development.
					Sec. 305. Coordination of international science and technology partnerships.
					Sec. 306. Alternative research funding models.
					Sec. 307. Amendments to prize competitions.
					Title IV—Innovation and Technology Transfer
					Subtitle A—NIST reauthorization
					Sec. 401. Authorization of appropriations.
					Sec. 402. Standards and conformity assessment and other transaction authority.
					Sec. 403. Visiting Committee on Advanced Technology.
					Sec. 404. Police and security authority.
					Sec. 405. International activities.
					Sec. 406. Education and outreach.
					Sec. 407. Programmatic planning report.
					Sec. 408. Assessments by the National Research Council.
					Sec. 409. Hollings Manufacturing Extension Partnership.
					Sec. 410. Elimination of obsolete reports.
					Sec. 411. Modifications to grants and cooperative agreements.
					Subtitle B—Innovative approaches to technology transfer
					Sec. 421. Innovative approaches to technology transfer.
					Title V—Networking and Information Technology Research and Development
					Sec. 501. Short title.
					Sec. 502. Program planning and coordination.
					Sec. 503. Large-scale research in areas of national importance.
					Sec. 504. Cyber-physical systems.
					Sec. 505. Cloud computing services for research.
					Sec. 506. National Coordination Office.
					Sec. 507. Improving networking and information technology education.
					Sec. 508. Conforming and technical amendments.
				
			2.DefinitionsIn this Act—
			(1)the term STEM means the subjects of science, technology, engineering, and mathematics; and
			(2)the term STEM education means education in the subjects of STEM, including other academic subjects that build on these
			 disciplines such as computer science and other academic subjects that a
			 State identifies as important to the workforce of the State.
			INational Science Foundation
			101.Authorization of appropriations
				(a)Fiscal year 2014
					(1)In generalThere are authorized to be appropriated to the Foundation $7,171,918,000 for fiscal year 2014.
					(2)Specific allocationsOf the amount authorized by paragraph (1)—
						(A)$5,808,918,000 shall be made available to carry out research and related activities, including—
							(i)$742,930,000 for the Biological Science Directorate;
							(ii)$940,638,000 for the Computer and Information Science and Engineering Directorate;
							(iii)$890,170,000 for the Engineering Directorate;
							(iv)$1,265,840,000 for the Geosciences Directorate;
							(v)$1,367,940,000 for the Mathematical and Physical Science Directorate;
							(vi)$150,000,000 for the Social, Behavioral, and Economics Directorate;
							(vii)$400,000,000 for the International and Integrative Activities Directorate; and
							(viii)$1,400,000 for the United States Arctic Commission;
							(B)$846,500,000 shall be made available for education and human resources;
						(C)$200,000,000 shall be made available for major research equipment and facilities construction;
						(D)$298,000,000 shall be made available for agency operations and award management;
						(E)$4,300,000 shall be made available for the Office of the National Science Board; and
						(F)$14,200,000 shall be made available for the Office of Inspector General.
						(b)Fiscal year 2015
					(1)In generalThere are authorized to be appropriated to the Foundation $7,279,496,770 for fiscal year 2015.
					(2)Specific allocationsOf the amount authorized by paragraph (1)—
						(A)$5,900,496,770 shall be made available to carry out research and related activities, including—
							(i)$760,030,000 for the Biological Science Directorate;
							(ii)$963,186,770 for the Computer and Information Science and Engineering Directorate;
							(iii)$910,640,000 for the Engineering Directorate;
							(iv)$1,265,840,000 for the Geosciences Directorate;
							(v)$1,399,400,000 for the Mathematical and Physical Science Directorate;
							(vi)$150,000,000 for the Social, Behavioral, and Economics Directorate;
							(vii)$400,000,000 for the International and Integrative Activities Directorate; and
							(viii)$1,400,000 for the United States Arctic Commission;
							(B)$858,500,000 shall be made available for education and human resources;
						(C)$203,000,000 shall be made available for major research equipment and facilities construction;
						(D)$298,000,000 shall be made available for agency operations and award management;
						(E)$4,300,000 shall be made available for the Office of the National Science Board; and
						(F)$15,200,000 shall be made available for the Office of Inspector General.
						102.FindingsCongress finds the following:
				(1)Taxpayer-supported research investments administered by the Foundation should serve the national
			 interest.
				(2)The Foundation has made major contributions for more than 50 years to strengthen and sustain the
			 Nation’s academic research enterprise.
				(3)The economic strength and national security of the United States, and the quality of life of all
			 Americans, are grounded in the Nation’s scientific and technological
			 capabilities.
				(4)Providing support for basic research is an investment in our Nation’s future security and economic
			 prosperity.
				(5)Congress applauds the Foundation’s recognition that wise stewardship of taxpayer dollars is
			 necessary to maintain and ensure the public’s trust for funding of
			 fundamental scientific and engineering research.
				(6)Other nations are increasing their public investments in basic research in the physical sciences in
			 order to boost long-term economic growth.
				(7)Longstanding United States leadership in supercomputing, genomics, nanoscience, photonics, quantum
			 physics, and other key technological areas is jeopardized if United States
			 investments in basic research in the natural sciences do not keep pace.
				(8)Redundant regulations and reporting requirements imposed by Federal agencies on research
			 institutions and researchers increase costs by tens of millions of dollars
			 annually.
				(9)The Foundation carries out important functions by supporting basic research in all science and
			 engineering disciplines and in supporting science, mathematics,
			 engineering, and technology education at all levels.
				(10)The research and education activities of the Foundation promote the discovery, integration,
			 dissemination, and application of new knowledge in service to society and
			 prepare future generations of scientists, mathematicians, and engineers
			 who will be necessary to ensure America’s leadership in the global
			 marketplace.
				(11)The Foundation should meet the highest standards of efficiency, transparency, and accountability in
			 its stewardship of public funds.
				(12)The Foundation is charged with the responsibilities—
					(A)to develop and encourage the pursuit of a national policy for the promotion of basic research and
			 education in the sciences;
					(B)to initiate, support, and conduct basic scientific research and to appraise the impact of research
			 on industrial development and the general welfare;
					(C)to initiate, support, and conduct scientific research activities in connection with matters
			 relating to the national defense, at the request of the Secretary of
			 Defense;
					(D)to award scholarships and graduate fellowships in the sciences;
					(E)to foster the interchange of scientific information among scientists and across scientific
			 disciplines;
					(F)to evaluate scientific research programs undertaken by agencies of the Federal Government, and to
			 correlate the Foundation’s scientific research with that undertaken by
			 individuals and by public and private research groups;
					(G)to communicate effectively to American citizens the relevance of public investments in scientific
			 discovery and technological innovation to the Nation’s security,
			 prosperity, and welfare; and
					(H)to establish such special commissions as the Board considers necessary.
					(13)The emerging global economic, scientific, and technical environment challenges long standing
			 assumptions about domestic and international policy, requiring the
			 Foundation to play a more proactive role in sustaining the competitive
			 advantage of the United States through superior research capabilities.
				(14)Commercial application of the results of Federal investment in basic and computing science is
			 consistent with longstanding United States technology transfer policy for
			 cybersecurity and other homeland security applications, because of the
			 urgent needs of commercial, academic, and individual users, as well as the
			 Federal and State governments.
				103.Policy objectivesIn allocating resources made available under this title, the Foundation shall have the following
			 policy objectives:
				(1)To renew and maintain the Nation’s international leadership in science and technology by—
					(A)increasing the national investment in general scientific research and increasing interdisciplinary
			 investment in strategic areas vital to the national interest;
					(B)balancing the Nation’s research portfolio among the life sciences, mathematics, the physical
			 sciences, computer and information science, geosciences, engineering, and
			 social, behavioral, and economic sciences, all of which are important for
			 the continued development of enabling technologies necessary for sustained
			 economic competitiveness;
					(C)encouraging investments in potentially transformative scientific research to benefit our Nation and
			 its citizens;
					(D)expanding the pool of scientists and engineers in the United States, including among segments of
			 the population that have been historically underrepresented in STEM
			 fields; and
					(E)modernizing the Nation’s research infrastructure and establishing and maintaining cooperative
			 international relationships with premier research institutions.
					(2)To increase overall workforce skills by—
					(A)improving the quality of STEM education and tools provided both inside and outside of the
			 classroom, particularly in kindergarten through grade 12; and
					(B)expanding STEM training opportunities at institutions of higher education.
					(3)To strengthen innovation by expanding the focus of competitiveness and innovation at the regional
			 and local level.
				104.DefinitionsIn this title:
				(1)BoardThe term Board means the National Science Board.
				(2)DirectorThe term Director means the Director of the Foundation.
				(3)FoundationThe term Foundation means the National Science Foundation established under section 2 of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1861).
				(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
				(5)StateThe term State means one of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
			 Mariana Islands, or any other territory or possession of the United
			 States.
				(6)United statesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and any other territory or possession of the United States.
				105.Accountability and transparency
				It is the sense of Congress that—
				(1)sustained, predictable Federal funding is essential to United States leadership in science and
			 technology;
				(2)building understanding of and confidence in investments in basic research are essential to public
			 support for sustained, predictable Federal funding; and
				(3)the Foundation should commit itself fully to transparency and accountability and to clear,
			 consistent public communication regarding the national interest for each
			 Foundation-awarded grant and cooperative agreement.
				106.Greater accountability in Federal funding for research
				(a)Standard for award of grantsThe Foundation shall award Federal funding for basic research and education in the sciences through
			 a new research grant or cooperative agreement only if an affirmative
			 determination is made by the Foundation under subsection (b) and written
			 justification relating thereto is published under subsection (c).
				(b)DeterminationA determination referred to in subsection (a) is a determination by the responsible Foundation
			 official as to why the research grant or cooperative agreement—
					(1)is worthy of Federal funding; and
					(2)is in the national interest, as indicated by having the potential to achieve—
						(A)increased economic competitiveness in the United States;
						(B)advancement of the health and welfare of the American public;
						(C)development of a STEM workforce and increased public scientific literacy in the United States;
						(D)increased partnerships between academia and industry in the United States;
						(E)support for the national defense of the United States; or
						(F)promotion of the progress of science in the United States.
						(c)Written justificationPublic announcement of each award of Federal funding described in subsection (a) shall include a
			 written justification from the responsible Foundation official that a
			 grant or cooperative agreement meets the requirements of subsection (b).
				(d)ImplementationA determination under subsection (b) shall be made after a research grant or cooperative agreement
			 proposal has satisfied the Foundation’s reviews for Merit and Broader
			 Impacts. Nothing in this section shall be construed as altering the
			 Foundation’s intellectual merit or broader impacts criteria for evaluating
			 grant applications.
				(e)PolicyNot later than 6 months after the date of enactment of this Act, the Board shall develop and the
			 Director shall implement a policy for carrying out subsections (a), (b),
			 and (c) that provides for educating professional staff at the Foundation
			 and applicants for Foundation research grants on the policies developed.
				(f)National science board reportNot later than 6 months after the date of enactment of this Act, the Board shall transmit a report
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and to the Committee on Commerce, Science, and
			 Transportation of the Senate describing plans for implementing subsections
			 (a), (b), (c), and (d).
				(g)Annual report
					(1)In generalThe Director shall ensure that this section is properly applied by transmitting an annual report to
			 the Board and to the Committee on Science, Space, and Technology of the
			 House of Representatives and to the Committee on Commerce, Science, and
			 Transportation of the Senate.
					(2)National Science Board reviewNot later than 30 days after the transmission of an annual report under this subsection, the Board
			 shall transmit in writing its review of the findings of the Director’s
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate.
					107.Obligation of major research equipment and facilities construction fundsNo funds may be obligated for a fiscal year for a construction project for the Foundation that has
			 not commenced before the date of enactment of this Act until 30 days after
			 the report required with respect to each such fiscal year under section
			 14(a)(2) of the National Science Foundation Authorization Act of 2002 (42
			 U.S.C. 1862n–4(a)(2)) is transmitted to the Congress.
			108.Graduate student supportSection 510(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1869 note) is amended
			 to read as follows:
				
					(b)Equal treatment of IGERT and GRF
						(1)Rate of funding increasesFor any fiscal year, the Director may only increase funding for the Foundation’s Graduate Research
			 Fellowship program (or any successor thereto) over the previous fiscal
			 year’s funding level at the same rate as a corresponding funding increase
			 for the Foundation’s Integrative Graduate Education and Research
			 Traineeship program (or any successor thereto).
						(2)Essential elements of IGERTThe essential elements of the Foundation’s Integrative Graduate Education and Research Traineeship
			 program (or any successor thereto) shall be maintained, including—
							(A)collaborative research that transcends traditional disciplinary boundaries to solve large and
			 complex research problems of significant scientific and societal
			 importance; and
							(B)providing students the opportunity to become leaders in the science and engineering of the future..
			109.Permissible supportA grant made by the Education and Human Resources Directorate to support informal education may be
			 used—
				(1)to support the participation of students in nonprofit competitions, out-of-school activities, and
			 field experiences related to STEM subjects (such as robotics, science
			 research, invention, mathematics, and technology competitions), including—
					(A)the purchase of parts and supplies needed to participate in such competitions; and
					(B)incentives and stipends for teachers and instructional leaders who are involved in assisting
			 students and preparing students for such competitions, if such activities
			 fall outside the regular duties and responsibilities of such teachers and
			 instructional leaders; and
					(2)to broaden secondary school students' access to, and interest in, careers that require academic
			 preparation in STEM subjects.
				110.Expanding STEM opportunities
				(a)In generalWithin the Directorate for Education and Human Resources (or any successor thereto), under existing
			 programs targeting broadening participation such as, but not limited to,
			 Innovative Technology Experiences for Students and Teachers, Advancing
			 Informal STEM Learning, and ADVANCE, the Director shall provide grants on
			 a merit-reviewed, competitive basis for research on programming that
			 engages underrepresented students in grades kindergarten through 8 in STEM
			 in order to prepare these students to pursue undergraduate and graduate
			 degrees or careers in STEM.
				(b)Use of funds
					(1)In generalGrants awarded under this section shall be used toward research to advance the engagement of
			 underrepresented students grades kindergarten through 8 in STEM through
			 providing before-school, after-school, out-of-school, or summer
			 activities, including programs (if applicable to the target population)
			 provided in a single-gender environment, that are designed to encourage
			 interest, engagement, and skills development of underrepresented students
			 in STEM. Such research shall be conducted in learning environments that
			 actively provide programming to underrepresented students in grades
			 kindergarten through 8 in STEM.
					(2)Permitted activitiesSuch activities may include—
						(A)the provision of programming described in subsection (a) for the purpose of research;
						(B)the use of a variety of engagement methods, including cooperative and hands-on learning;
						(C)exposure of underrepresented youth to role models in the fields of STEM and near-peer mentors;
						(D)training of informal learning educators and youth-serving professionals using evidence-based
			 methods consistent with the target student population being served;
						(E)education of students on the relevance and significance of STEM careers, provision of academic
			 advice and assistance, and activities designed to help students make
			 real-world connections to STEM content activities;
						(F)the attendance of underrepresented youth at events, competitions, and academic programs to provide
			 content expertise and encourage career exposure in STEM;
						(G)activities designed to engage parents of underrepresented youth;
						(H)innovative strategies to engage underrepresented youth, such as using leadership skill outcome
			 measures to encourage youth with the confidence to pursue STEM coursework
			 and academic study;
						(I)coordination with STEM-rich environments, including other nonprofit, nongovernmental organizations,
			 classroom and out-of-classroom settings, institutions of higher education,
			 vocational facilities, corporations, museums, or science centers; and
						(J)the acquisition of instructional materials or technology-based tools to conduct applicable grant
			 activity.
						(c)ApplicationAn applicant seeking funding under the section shall submit an application at such time, in such
			 manner, and containing such information as may be required. The
			 application shall include, at a minimum, the following:
					(1)A description of the target audience to be served by the program, including an explanation and
			 justification for why the target group ought to be considered as
			 underrepresented students in one or more of the STEM fields.
					(2)A description of the process for recruitment and selection of students.
					(3)A description of how such research activity may inform programming that engages underrepresented
			 students in grades kindergarten through 8 in STEM.
					(4)A description of how such research activity may inform programming that promotes student academic
			 achievement in STEM.
					(5)An evaluation plan that includes, at a minimum, the use of outcome-oriented measures to determine
			 the impact and efficacy of programming being researched.
					(d)AwardsIn awarding grants under this section, the Director shall give priority to applicants which, for
			 the purpose of grant activity, include or partner with a nonprofit,
			 nongovernmental organization that has extensive experience and expertise
			 in increasing the participation of underrepresented students in STEM.
				(e)EvaluationsEach applicant that receives funds under this section shall provide, at the conclusion of every
			 year during which the funds are received, an evaluation in a form
			 prescribed by the Director. This evaluation shall include both formative
			 and summative evaluation.
				(f)Accountability and dissemination
					(1)Evaluation requiredNot later than 3 years after the date of enactment of this Act, the Director shall evaluate the
			 program established under this section. In addition to evaluating the
			 effectiveness of the program, such evaluation shall—
						(A)use a common set of benchmarks and assessment tools to identify best practices and materials
			 developed or demonstrated by the research; and
						(B)to the extent practicable, combine the research resulting from the grant activity with the current
			 research on serving underrepresented students in grades kindergarten
			 through 8.
						(2)Report on evaluationsNot later than 180 days after the completion of the evaluation under paragraph (1), the Director
			 shall submit to Congress and make widely available to the public a report
			 that includes—
						(A)the results of the evaluation; and
						(B)any recommendations for administrative and legislative action that could optimize the effectiveness
			 of the program.
						(g)CoordinationIn carrying out this section, the Director shall consult, cooperate, and coordinate, to enhance
			 program effectiveness and to avoid duplication, with the programs and
			 policies of other relevant Federal agencies.
				111.ProhibitionThe Foundation may not implement any STEM education program and activity changes proposed for the
			 Foundation in the budget for fiscal year 2014 transmitted to Congress
			 under section 1105(a) of title 31, United States Code.
			112.Review of education programs
				(a)In generalThe Director shall review the education programs of the Foundation that are in operation as of the
			 date of enactment of this Act to determine—
					(1)whether any of such programs duplicate target groups, services provided, fields of focus, or
			 objectives; and
					(2)how those programs are being evaluated and assessed for outcome-oriented effectiveness.
					(b)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter as part of
			 the annual budget submission to Congress, the Director shall complete a
			 report on the review carried out under this section and shall submit the
			 report to the Committee on Science, Space, and Technology and the
			 Committee on Appropriations of the House of Representatives, and to the
			 Committee on Commerce, Science, and Transportation, the Committee on
			 Health, Education, Labor, and Pensions, and the Committee on
			 Appropriations of the Senate.
				113.Recompetition of awards
				(a)FindingsThe Congress finds that—
					(1)the merit-reviewed competition of grant and award proposals is a hallmark of the Foundation grant
			 and award making process;
					(2)the majority of Foundation-funded mul­ti­us­er facilities have transitioned to five-year
			 cooperative agreements, and every five years the program officer
			 responsible for the facility makes a recommendation to the National
			 Science Board as to the renewal, recompetition, or termination of support
			 for the facility; and
					(3)requiring the recompetition of expiring awards is based on the conviction that competition is most
			 likely to ensure the effective stewardship of Foundation funds for
			 supporting research and education.
					(b)RecompetitionThe Director shall ensure that the system for recompetition of Maintenance and Operations of
			 facilities, equipment and instrumentation is fair, consistent, and
			 transparent and is applied in a manner that renews grants and awards in a
			 timely manner. The Director shall periodically evaluate whether the
			 criteria of the system are being applied in a manner that is transparent,
			 reliable, and valid.
				114.Sense of the Congress regarding industry investment in STEM educationIt is the sense of Congress that—
				(1)in order to bolster the STEM workforce pipeline, many industry sectors are becoming involved in
			 K–12 initiatives and supporting undergraduate and graduate work in STEM
			 subject areas and fields;
				(2)partnerships with education providers, STEM focused competitions, and other opportunities have
			 become important aspects of private sector efforts to strengthen the STEM
			 workforce;
				(3)understanding the work that private sector organizations are undertaking in STEM fields should
			 inform the Federal Government’s role in STEM education; and
				(4)successful private sector STEM initiatives, as reflected by measurements of relevant outcomes,
			 should be encouraged and supported by the Foundation.
				115.Misrepresentation of research results
				(a)CertificationAs a condition of receiving a research grant from the Foundation, a principal investigator shall
			 sign a statement certifying that the findings and conclusions of any
			 article authored by such principal investigator, using the results of the
			 research conducted under the grant, that is published in a peer-reviewed
			 publication, otherwise made publicly available, or incorporated in an
			 application for a research grant or grant extension from the Foundation,
			 will contain no falsification or fabrication and will be free of any
			 plagiarism.
				(b)InvestigationThe Inspector General of the Foundation shall investigate suspected violations of a certification
			 signed under subsection (a), and shall submit to the Director the results
			 of such investigation, along with a recommendation with respect to whether
			 a violation has occurred.
				(c)DeterminationBased on the results of the investigation conducted under subsection (b), the Director shall make a
			 determination of whether the principal investigator knowingly violated a
			 certification signed pursuant to subsection (a).
				(d)10-Year banIf the Director determines under subsection (c) that a principal investigator knowingly violated a
			 certification signed pursuant to subsection (a), the Foundation shall not,
			 for a period determined by the Director of no less than 5 years and no
			 more than 10 years, provide a research grant or research extension to such
			 principal investigator, except as provided in subsection (f).
				(e)NotificationNot later than 7 days after making a determination under subsection (c), the Director shall notify
			 the principal investigator of such determination in writing.
				(f)AppealThe Director shall establish a process by which a principal investigator may, within 30 days after
			 receipt of a notification under subsection (e), appeal a determination
			 made under subsection (c) and a ban under subsection (d). If the Director
			 concludes that the determination under subsection (c) was not correct, the
			 Director may reduce or eliminate the period of the ban under subsection
			 (d) based on information provided in the appeal process under this
			 subsection. A ban may not be reduced under this subsection to a period
			 less than 5 years, unless it is eliminated.
				(g)PublicationThe Director shall not make publicly available any determination made under subsection (c) that a
			 knowing violation has occurred until after the later of the expiration of
			 the 30-day period described in subsection (f) or the end of an appeal
			 process under subsection (f). At such time, the Director shall make
			 publicly available any such determination, which shall include the name of
			 the principal investigator.
				116.Citations supporting research grant applicationsThe portion of a peer-reviewed research grant application to the Foundation supporting the
			 credentials of the principal investigator may not include more than 5
			 citations to articles published by the principal investigator in a
			 peer-reviewed publication. The Foundation may not consider more than 5
			 citations to such articles in determining whether to award such a research
			 grant.
			117.Research grant conditionsThe Foundation shall establish procedures to ensure that—
				(1)a research grant awarded by the Foundation to a principal investigator does not duplicate the
			 scientific aims and scope of any grant awarded to the same investigator by
			 another Federal agency;
				(2)a principal investigator includes in any application for a research grant awarded by the Foundation
			 a list of all Federal research funding received by the principal
			 investigator, as well as any funding that is being requested as of that
			 time;
				(3)unpublished research results used to support a grant proposal made to the Foundation do not include
			 any knowing misrepresentations of data;
				(4)principal investigators who have received more than 5 years of Foundation funding at any point in
			 their careers, other than graduate and post-doctoral traineeship awards,
			 are only awarded additional research grants by the Foundation if they will
			 be contributing original, creative, and transformative research under the
			 grant; and
				(5)principal investigators who receive Foundation research grant funding under more than one grant at
			 the same time have sufficient resources to conduct the proposed research
			 under each of those grants appropriately under the terms of the grant.
				118.Computing resources studyNot later than 1 year after the date of enactment of this Act, the Comptroller General shall
			 transmit to the Congress a report detailing the results of a study on the
			 use of scientific computing resources funded by the Foundation at
			 institutions of higher education. Such study shall assess—
				(1)efficiencies that can be achieved by using shared scientific computing resources for projects that
			 have similar scientific computing requirements or projects where
			 specialized software solutions could be shared with other practitioners in
			 the scientific community;
				(2)efficiencies that can be achieved by using shared hardware that can be cost effectively procured
			 from cloud computing services;
				(3)efficiencies that can be achieved by using shared software from an open source repository or
			 platform; and
				(4)cost savings that could be achieved by potential sharing of scientific computing resources across
			 all Foundation grants.
				119.Scientific breakthrough prizesThe Director shall place a high priority on designing and administering pilot programs for
			 scientific breakthrough prizes, in conjunction with private entities, that
			 are consistent with Office of Science and Technology Policy guidelines.
			 Breakthrough prizes shall center around technological breakthroughs that
			 are of strategic importance to the Nation, and have the capacity to spur
			 new economic growth.
			120.Rotating personnelThe Director shall ensure that the cost to the Foundation of employing individuals who are not
			 permanent employees of the Foundation, including individuals employed
			 pursuant to the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701
			 note), does not exceed 110 percent of the cost of employing permanent
			 employees of the Foundation to perform the same functions.
			121.Report of the NSB Task Force on Administrative Burden
				The National Science Board Task Force on Administrative Burden shall provide a report to Congress
			 on its activities, findings, and recommendations not later than 90 days
			 after the date of enactment of this Act.
			122.Sense of Congress regarding Innovation CorpsIt is the sense of Congress that—
				(1)the Foundation’s Innovation Corps (I-Corps) was established to foster a national innovation
			 ecosystem by encouraging institutions, scientists, engineers, and
			 entrepreneurs to identify and explore the innovation and commercial
			 potential of Foundation-funded research well beyond the laboratory;
				(2)the Foundation’s I-Corps includes investment in entrepreneurship and commercialization education,
			 training, and mentoring, ultimately leading to the practical deployment of
			 technologies, products, processes, and services that improve the Nation’s
			 competitiveness, promote economic growth, and benefit society; and
				(3)by building networks of entrepreneurs, educators, mentors, institutions, and collaborations, and
			 supporting specialized education and training, I-Corps is at the leading
			 edge of a strong, lasting foundation for an American innovation ecosystem.
				123.United States-Israeli cooperationSection 917(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(a)) is amended—
				(1)by striking and at the end of paragraph (6);
				(2)by striking the period at the end of paragraph (7) and inserting ; and; and
				(3)by adding at the end the following:
					
						(8)the National Science Foundation of the United States should collaborate with the Israel Science
			 Foundation.
						.
				124.Sense of Congress regarding agricultural and drug interdisciplinary researchIt is the sense of Congress that the Foundation should support—
				(1)basic science research in the plant sciences that will identify and preserve valuable plant genes;
			 and
				(2)interdisciplinary research to understand important basic research problems in the plant sciences.
				125.Brain Research through Advancing Innovative Neurotechnologies InitiativeThe Foundation shall support research activities related to the Brain Research through Advancing
			 Innovative Neurotechnologies Initiative.
			IIScience, Technology, Engineering, and Mathematics
			201.Findings; sense of Congress
				(a)FindingsCongress finds the following:
					(1)According to the National Science Board’s Science and Engineering Indicators, the science and
			 engineering workforce has shown sustained growth for more than half a
			 century, and workers with science and engineering degrees tend to earn
			 more than comparable workers in other fields.
					(2)According to the Program for International Student Assessment 2012 results, America lags behind
			 many other nations in STEM education. American students rank 21st in
			 science and 26th in mathematics.
					(3)Junior Achievement USA and ING recently found a decrease of 25 percent in the percentage of teenage
			 students interested in STEM careers.
					(4)According to a 2007 report from the Department of Labor, industries and firms dependent on a strong
			 science and mathematics workforce have launched a variety of programs that
			 target K–12 students and undergraduate and graduate students in STEM
			 fields.
					(5)The Federal Government spends nearly $3 billion annually on STEM education related program and
			 activities, but encouraging STEM education activities beyond the scope of
			 the Federal Government, including privately sponsored competitions and
			 programs in our schools, is crucial to the future technical and economic
			 competitiveness of the United States.
					(b)Sense of congressIt is the sense of Congress that—
					(1)more effective coordination and adoption of performance measurement based on objective outcomes for
			 federally supported STEM programs is needed;
					(2)leveraging private and nonprofit investments in STEM education will be essential to strengthening
			 the Federal STEM portfolio;
					(3)strengthening the Federal STEM portfolio may require program consolidations and terminations, but
			 such changes should be based on evidence with stakeholder input;
					(4)the President’s fiscal year 2014 budget proposal did not adequately explain proposed program
			 consolidations and terminations in the Federal STEM portfolio, nor did it
			 elicit stakeholder input and outside expertise, resulting in the need for
			 Congress to limit the Administration’s implementation of that proposal;
			 and
					(5)coordinating STEM programs and activities across the Federal Government in order to limit
			 duplication and engage stakeholders in STEM programs and related
			 activities for which objective outcomes can be measured will bolster
			 results of Federal STEM education programs, improve the return on
			 taxpayers’ investments in STEM education programs, and in turn strengthen
			 the United States economy.
					202.STEM Education Advisory Panel
				(a)EstablishmentThe President shall establish or designate a STEM Education Advisory Panel that incorporates key
			 stakeholders from the education and industry sectors within the
			 President’s Council of Advisors on Science and Technology.
				(b)QualificationsThe Advisory Panel established or designated by the President under subsection (a) shall consist
			 primarily of members from academic institutions and industry and shall
			 include in-school, out-of-school, and informal educational practitioners.
			 Members of the Advisory Panel shall be qualified to provide advice and
			 information on STEM education research, development, training,
			 implementation, interventions, professional development, or workforce
			 needs or concerns. In selecting or designating an Advisory Panel, the
			 President may also seek and give consideration to recommendations from the
			 Congress, industry, the scientific community (including the National
			 Academy of Sciences, scientific professional societies, and academia),
			 State and local governments, and other appropriate organizations.
				(c)DutiesThe Advisory Panel shall advise the President, the committee on STEM education established under
			 the National Science and Technology Council, and the STEM Education
			 Coordinating Office on matters relating to STEM education, and shall each
			 year provide general guidance to every Federal agency with STEM education
			 programs or activities, including in the preparation of requests for
			 appropriations for activities related to STEM education. The Advisory
			 Panel shall also assess—
					(1)trends and developments in STEM education;
					(2)progress made in STEM education both inside and outside of the classroom;
					(3)criteria for evaluating the effectiveness of Federal STEM education programs and activities;
					(4)ways to encourage public private-partnerships to strengthen STEM education;
					(5)ways to leverage private and nonprofit investments and utilize expertise resulting from
			 STEM-related competitions to help build the STEM education and workforce
			 pipeline;
					(6)ways to incorporate workforce needs into Federal STEM education programs;
					(7)the management, coordination, implementation, and activities of the STEM Education Coordinating
			 Office and the committee on STEM education established under the National
			 Science and Technology Council; and
					(8)whether societal and workforce concerns are adequately addressed by current Federal STEM education
			 programs and activities.
					(d)ReportsThe Advisory Panel shall report, not less frequently than once every 2 fiscal years, to the
			 President and Congress on its assessments under subsection (c) and its
			 recommendations for ways to improve Federal STEM education programs. The
			 first report under this subsection shall be submitted within 1 year after
			 the date of enactment of this Act.
				(e)Travel expenses of non-Federal membersNon-Federal members of the Advisory Panel, while attending meetings of the Advisory Panel or while
			 otherwise serving at the request of the head of the Advisory Panel away
			 from their homes or regular places of business, may be allowed travel
			 expenses, including per diem in lieu of subsistence, as authorized by
			 section 5703 of title 5, United States Code, for individuals in the
			 Government serving without pay. Nothing in this subsection shall be
			 construed to prohibit members of the Advisory Panel who are officers or
			 employees of the United States from being allowed travel expenses,
			 including per diem in lieu of subsistence, in accordance with existing
			 law.
				203.Committee on STEM educationSection 101(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621(b)) is amended
			 to read as follows:
				
					(b)ResponsibilitiesThe committee described in subsection (a) shall develop recommendations for the STEM Education
			 Coordinating office to consider. These recommendations shall focus on—
						(1)priority areas for Federal funding in STEM education, which may include student engagement, student
			 retention, informal education, and teaching;
						(2)access to innovations and expertise derived from agency activities across the Federal Government;
						(3)significant links among K–12 education, higher education, and industry; and
						(4)the teaching of innovation and entrepreneurship as part of STEM education activities..
			204.STEM Education Coordinating Office
				(a)EstablishmentThe Director of the National Science Foundation shall establish within the Directorate for
			 Education and Human Resources a STEM Education Coordinating Office, which
			 shall have a Director and staff that shall include career employees
			 detailed from Federal agencies that fund STEM education programs and
			 activities.
				(b)ResponsibilitiesThe STEM Education Coordinating Office shall—
					(1)coordinate the STEM education activities and programs of the Federal Government, including at the
			 National Science Foundation, the Department of Energy, the National
			 Aeronautics and Space Administration, the National Oceanic and Atmospheric
			 Administration, the National Institute of Standards and Technology, the
			 Environmental Protection Agency, and any other Federal agency with STEM
			 education programs or activities;
					(2)coordinate STEM education activities and programs with the Office of Management and Budget;
					(3)review STEM education activities and programs to ensure they are not redundant, overlapping, or
			 duplicative of similar efforts within the Federal Government;
					(4)periodically update and maintain the inventory of federally sponsored STEM education programs and
			 activities conducted by the committee on STEM education established under
			 the National Science and Technology Council, including documentation of
			 assessments of the outcome-oriented effectiveness of such programs and
			 activities and metrics used to evaluate those programs and activities;
					(5)provide technical and administrative support to the committee on STEM education established under
			 the National Science and Technology Council and the Advisory Panel
			 established under section 202; and
					(6)serve as the point of contact on Federal STEM education activities for government agencies,
			 academia, industry, professional societies, State STEM education programs,
			 interested citizen groups, and other STEM stakeholders to exchange
			 technical and programmatic information.
					(c)3-Year strategic plan
					(1)In generalThe STEM Education Coordinating Office shall—
						(A)at the time of the President’s budget request, and every 3 years thereafter, in consultation with
			 Federal agencies having STEM education programs or activities, the
			 committee on STEM education established under the National Science and
			 Technology Council, and the Advisory Panel established under section 202,
			 update the Federal Government STEM education strategic plan established in
			 May 2013 by the committee on STEM education established under the National
			 Science and Technology Council; and
						(B)coordinate the implementation of such plan through such agencies.
						(2)ContentsThe strategic plan shall—
						(A)specify and prioritize annual and long-term objectives, including a description of the role of each
			 agency in supporting programs and activities designed to achieve the
			 objectives;
						(B)specify the common metrics that will be used to assess progress toward achieving the objectives;
			 and
						(C)describe the approaches that will be taken by each agency to assess the effectiveness of its STEM
			 education programs and activities.
						(d)ReportThe Director of the STEM Education Coordinating Office shall transmit a report annually to Congress
			 at the time of the President’s budget request. The annual report shall
			 include—
					(1)a description of the STEM education programs and activities across the Federal Government for the
			 previous and current fiscal years, and the proposed programs and
			 activities under the President’s budget request, of every Federal agency
			 with STEM education programs or activities;
					(2)an evaluation of the extent of duplication and fragmentation of the programs and activities
			 described under paragraph (1), and any recommendations for consolidations
			 or terminations to remedy those problems;
					(3)a description of ways the Federal Government is leveraging private and nonprofit investments and
			 utilizing expertise resulting from STEM-related competitions to build the
			 STEM education workforce pipeline; and
					(4)a description of the progress made in carrying out the 3-year strategic plan, including a
			 description of the outcome of any program assessments completed in the
			 previous year, and any changes made to that plan since the previous annual
			 report.
					(e)Responsibilities of NSFThe Director of the National Science Foundation shall encourage and monitor the efforts of the STEM
			 Education Coordinating Office to ensure that the strategic plan under
			 subsection (c) is implemented effectively and that the objectives of the
			 strategic plan are met.
				IIIOffice of Science and Technology Policy
			301.Authorization of appropriationsThere are authorized to be appropriated for the Office of Science and Technology Policy—
				(1)$5,555,000 for fiscal year 2014; and
				(2)$5,555,000 for fiscal year 2015.
				302.Regulatory efficiency
				(a)Sense of CongressIt is the sense of Congress that—
					(1)high and increasing administrative burdens and costs in Federal research administration,
			 particularly in the higher education sector where most federally sponsored
			 research is performed, are eroding funds available to carry out basic
			 scientific research;
					(2)progress has been made over the last decade in streamlining the pre-award grant application process
			 through Grants.gov, the Federal Government’s website portal;
					(3)post-award administrative costs have grown as Federal research agencies have continued to impose
			 agency-unique compliance and reporting requirements on researchers and
			 research institutions;
					(4)facilities and administration costs at research universities can exceed 50 percent of the total
			 value of Federal research grants, and it is estimated that nearly 30
			 percent of the funds invested annually in federally funded research is
			 consumed by paperwork and other administrative processes required by
			 Federal agencies;
					(5)the Office of Management and Budget has recently released an omnibus grant administration
			 regulation that allows agency-unique approaches and fails to provide
			 necessary guidance for agencies to simplify, standardize, or consolidate
			 common reporting and compliance requirements; and
					(6)it is a matter of critical importance to American competitiveness that administrative costs of
			 federally funded research be streamlined so that a higher proportion of
			 taxpayer dollars flow into direct research activities.
					(b)In generalThe Director of the Office of Science and Technology Policy shall establish a working group under
			 the authority of the National Science and Technology Council, to include
			 the Office of Management and Budget. The working group shall be
			 responsible for reviewing Federal regulations affecting research and
			 research universities and making recommendations on how to—
					(1)harmonize, streamline, and eliminate duplicative Federal regulations and reporting requirements;
			 and
					(2)minimize the regulatory burden on United States institutions of higher education performing
			 federally funded research while maintaining accountability for Federal tax
			 dollars.
					(c)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter for 3 years,
			 the Director shall report to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate on what steps have been taken to
			 carry out the recommendations of the working group established under
			 subsection (b).
				303.Public access to research articles and data
				(a)Public access policies and procedures
					(1)PlanNot later than 18 months after the date of enactment of this Act, the National Science and
			 Technology Council shall deliver a plan to Congress containing policies,
			 procedures, and standards for the Federal science agencies to enable
			 archiving and retrieving covered material in digital form for public
			 availability in perpetuity. The plan shall—
						(A)provide a data-driven justification for the plan, including the embargo periods set under
			 subsections (c)(2)(A) and (e);
						(B)be developed in a transparent and open manner;
						(C)indicate what procedures were followed to ensure that this process of developing the plan allowed
			 for the full consideration of all stakeholder concerns; and
						(D)draw on information developed under section 103 of the America COMPETES Reauthorization Act of 2010
			 (42 U.S.C. 6623).
						(2)RequirementsSuch policies, procedures, and standards shall—
						(A)use existing information technology infrastructure to the extent practicable, including
			 infrastructure of the National Center for Biotechnology Information, the
			 National Center for Atmospheric Research, and the private sector that
			 facilitate public access to covered material;
						(B)minimize the cost of storing, archiving, and retrieving articles and data; and
						(C)minimize the burden of providing articles and data archiving, and of retrieving articles and data.
						(3)Stakeholder inputIn developing policies, procedures, and standards under paragraph (1), the National Science and
			 Technology Council shall use a transparent process for soliciting views
			 from stakeholders, including federally funded researchers, institutions of
			 higher education, libraries, publishers, users of federally funded
			 research results, and civil science society groups.
					(b)Grant recipient requirementsA recipient of a research grant made by a Federal science agency shall make, or enable others on
			 their behalf to make, covered material associated with such grant
			 available consistent with the policies, procedures, and standards
			 established under subsection (a).
				(c)Federal science agency requirementsIn implementing the policies, procedures, and standards established pursuant to subsection (a),
			 each Federal science agency shall provide for—
					(1)submission of, or linking to, an electronic version of covered material by or on behalf of
			 recipients of research grants made by the agency;
					(2)free online public access to such covered material—
						(A)in the case of a research article, consistent with appropriate embargo periods but not later than
			 24 months after publication of the research article in a peer-reviewed
			 publication; and
						(B)in the case of data used to support the findings and conclusions of such article, not later than 60
			 days after the article is published in a peer-reviewed publication;
						(3)implementation in a manner and format that enables and ensures full-text search, productive use,
			 and long-term preservation;
					(4)production of an online bibliography of all research papers that are publicly accessible in its
			 repository, with each entry linking to the corresponding free online full
			 text and supporting data; and
					(5)access to all data that is used directly or indirectly by the agency to support the promulgation of
			 a Federal regulation.
					(d)ReviewAt least once every 5 years, the National Science and Technology Council shall review the policies,
			 procedures, and standards established under subsection (a) and revise such
			 policies, procedures, and standards as appropriate.
				(e)ExtensionEach Federal science agency may extend the time period specified in subsection (c)(2)(A) by 6 to 12
			 months, in consultation with the stakeholders described in subsection
			 (a)(3), if the agency head, or designee, determines that the scientific
			 field and stakeholders described in subsection (a)(3) will be uniquely
			 harmed without such extension.
				(f)Patent or copyright lawExcept as provided in this section, nothing in this section shall be construed to affect any right
			 under the provisions of title 17 or title 35, United States Code.
				(g)DefinitionsFor purposes of this section:
					(1)Covered materialThe term covered material means—
						(A)a manuscript of an article accepted for publication in a peer-reviewed publication that results
			 from research funded by a grant from a Federal science agency; and
						(B)data that was used to support the findings and conclusions of such article, except for data that is
			 protected from disclosure under section 552 of title 5, United States
			 Code.
						(2)DataThe term data includes raw data, computer code, and algorithms, but does not include—
						(A)commercially available software used to analyze the data or code;
						(B)preliminary work and analyses;
						(C)drafts of scientific papers not accepted or intended for publication; or
						(D)plans for future research.
						(3)Federal science agencyThe term Federal science agency means—
						(A)the National Aeronautics and Space Administration;
						(B)the National Science Foundation;
						(C)the National Institute of Standards and Technology; and
						(D)the National Weather Service.
						(4)Peer-reviewed publicationThe term peer-reviewed publication means a publication for which articles are assigned to at least 1 external reviewer to assess the
			 validity of the articles’ scientific findings and conclusions.
					304.Strategic plan for advanced manufacturing research and developmentSection 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622) is amended to read
			 as follows:
				
					102.Coordination of advanced manufacturing research and development
						(a)Interagency committeeThe Director shall establish or designate a Committee on Technology under the National Science and
			 Technology Council. The Committee shall be responsible for planning and
			 coordinating Federal programs and activities in advanced manufacturing
			 research and development.
						(b)Responsibilities of committeeThe Committee shall—
							(1)coordinate the advanced manufacturing research and development programs and activities of the
			 Federal agencies, in consultation with the National Economic Council;
							(2)establish goals and priorities for advanced manufacturing research and development that will
			 strengthen United States manufacturing;
							(3)work with industry organizations, Federal agencies, and Federally Funded Research and Development
			 Centers not represented on the Committee, to identify and reduce
			 regulatory, logistical, and fiscal barriers within the Federal Government
			 and State governments that inhibit United States advanced manufacturing;
							(4)facilitate the transfer of intellectual property and technology based on federally supported
			 university research into commercialization and manufacturing;
							(5)identify technological, market, or business challenges that may best be addressed by public-private
			 partnerships, and are likely to attract both participation and primary
			 funding from industry;
							(6)encourage the formation of public-private partnerships to respond to those challenges for
			 transition for United States advanced manufacturing; and
							(7)develop, and update every 4 years, a strategic plan to guide Federal programs and activities in
			 support of advanced manufacturing research and development, which shall—
								(A)specify and prioritize near-term and long-term research and development objectives, the anticipated
			 time frame for achieving the objectives, and the metrics for use in
			 assessing progress toward the objectives;
								(B)describe the progress made in achieving the objectives from the National Strategic Plan for
			 Advanced Manufacturing issued in February 2012 and any subsequent updates,
			 including a discussion of why specific objectives were not met;
								(C)specify the role and budget resources of each Federal agency in carrying out or sponsoring research
			 and development to meet the objectives of the strategic plan;
								(D)describe how the Federal agencies and Federally Funded Research and Development Centers supporting
			 advanced manufacturing research and development will foster the transfer
			 of research and development results into new manufacturing technologies
			 and United States based manufacturing of new products and processes for
			 the benefit of society to ensure national, energy, and economic security;
								(E)describe how Federal agencies and Federally Funded Research and Development Centers supporting
			 advanced manufacturing research and development will strengthen all levels
			 of manufacturing education and training programs to ensure an adequate,
			 well-trained workforce;
								(F)describe how the Federal agencies and Federally Funded Research and Development Centers supporting
			 advanced manufacturing research and development will assist small- and
			 medium-sized manufacturers in developing and implementing new products and
			 processes;
								(G)analyze factors that impact innovation and competitiveness for United States advanced
			 manufacturing, including—
									(i)technology transfer and commercialization activities;
									(ii)the adequacy of the national security industrial base;
									(iii)the capabilities of the domestic manufacturing workforce;
									(iv)export opportunities and trade policies;
									(v)financing, investment, and taxation policies and practices;
									(vi)emerging technologies and markets; and
									(vii)advanced manufacturing research and development undertaken by competing nations; and
									(H)elicit and consider the recommendations of a wide range of stakeholders, including representatives
			 from diverse manufacturing companies, academia, and other relevant
			 organizations and institutions.
								(c)ReportNot later than 1 year after the date of enactment of the FIRST Act of 2014, the Director shall transmit the initial strategic plan developed under subsection (b)(7) to the
			 Committee on Commerce, Science, and Transportation of the Senate, and the
			 Committee on Science, Space, and Technology of the House of
			 Representatives, which shall update the National Strategic Plan for
			 Advanced Manufacturing issued in February 2012. Subsequent updates of this
			 strategic plan shall be transmitted to those committees and posted on a
			 public website not later than May 1, 2018, and every 4 years thereafter.
						(d)Advisory CommitteeThe President’s Council of Advisors for Science and Technology shall appoint an advisory committee
			 of private sector leaders to provide input, perspective, and
			 recommendations to assist in the development of the strategic plan and
			 subsequent updates reported under subsection (c). Such panel shall have no
			 more than 15 members, and shall include representatives of manufacturing
			 businesses, the manufacturing workforce, academia, and groups representing
			 interests affected by manufacturing activities.
						(e)Requirement To consider strategy in the budgetIn preparing the budget for a fiscal year under section 1105(a) of title 31, United States Code,
			 the President shall include information regarding the consistency of the
			 budget with the goals and recommendations for United States advanced
			 manufacturing that are developed under this section..
			305.Coordination of international science and technology partnerships
				(a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish a body under the
			 National Science and Technology Council with the responsibility to
			 identify and coordinate international science and technology cooperation
			 that can strengthen the United States science and technology enterprise,
			 improve economic and national security, and support United States foreign
			 policy goals.
				(b)NSTC body leadershipThe body established under subsection (a) shall be co-chaired by senior level officials from the
			 Office of Science and Technology Policy and the Department of State.
				(c)ResponsibilitiesThe body established under subsection (a) shall—
					(1)plan and coordinate interagency international science and technology cooperative research and
			 training activities and partnerships supported or managed by Federal
			 agencies and work with other National Science and Technology Council
			 committees to help plan and coordinate the international component of
			 national science and technology priorities;
					(2)establish Federal priorities and policies for aligning, as appropriate, international science and
			 technology cooperative research and training activities and partnerships
			 supported or managed by Federal agencies with the foreign policy goals of
			 the United States;
					(3)identify opportunities for new international science and technology cooperative research and
			 training partnerships that advance both the science and technology and the
			 foreign policy priorities of the United States;
					(4)in carrying out paragraph (3), solicit input and recommendations from non-Federal science and
			 technology stakeholders, including universities, scientific and
			 professional societies, industry, and relevant organizations and
			 institutions; and
					(5)identify broad issues that influence the ability of United States scientists and engineers to
			 collaborate with foreign counterparts, including barriers to collaboration
			 and access to scientific information.
					(d)Report to congressThe Director of the Office of Science and Technology Policy shall transmit a report, to be updated
			 annually, to the Committee on Science, Space, and Technology and the
			 Committee on Foreign Affairs of the House of Representatives, and to the
			 Committee on Commerce, Science, and Transportation and the Committee on
			 Foreign Relations of the Senate. The report shall also be made available
			 to the public on the reporting agency’s website. The report shall contain
			 a description of—
					(1)the priorities and policies established under subsection (c)(2);
					(2)the ongoing and new partnerships established since the last update to the report;
					(3)the means by which stakeholder input was received, as well as summary views of stakeholder input;
			 and
					(4)the issues influencing the ability of United States scientists and engineers to collaborate with
			 foreign counterparts.
					306.Alternative research funding models
				(a)Pilot program authorityThe heads of Federal science agencies, in consultation with the Director of the Office of Science
			 and Technology Policy, shall conduct appropriate pilot programs to
			 validate alternative research funding models, including—
					(1)scientific breakthrough prize programs that are of strategic importance to the Nation and have the
			 capacity to spur new economic growth; and
					(2)novel mechanisms of funding including obtaining non-Federal funds through crowd source funding.
					(b)Non-Federal partnersA pilot program may be conducted under this section through an agreement, grant, or contractual
			 relationship with a non-Federal entity regarding the design,
			 administration, and funding of the program.
				(c)Prize competition judges
					(1)RequirementsJudges for a prize competition carried out under this section shall not be required to be Federal
			 employees. An individual who serves as a judge for a prize competition
			 carried out under this section who is not a Federal employee shall be
			 required to sign an agreement, developed by the Office of Science and
			 Technology Policy, with respect to nondisclosure, conflict of interest,
			 and judging code of conduct requirements. All judges shall be required to
			 disclose all personal financial interests.
					(2)Report to CongressNot later than 30 days after the Office of Science and Technology Policy completes development of
			 an agreement under paragraph (1), it shall transmit a report to Congress
			 describing the requirements of such agreement.
					(d)Public noticeThe heads of Federal science agencies shall widely advertise prize competitions to be conducted
			 under this section to ensure maximum participation.
				(e)DefinitionFor purposes of this section, the term Federal science agency means—
					(1)the National Aeronautics and Space Administration;
					(2)the National Science Foundation;
					(3)the National Institute of Standards and Technology; and
					(4)the National Weather Service.
					(f)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter as part of
			 the annual budget submission to Congress, the Director of the Office of
			 Science and Technology Policy shall transmit to the Congress a report on
			 programs identified and conducted under subsection (a).
				307.Amendments to prize competitionsSection 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) is amended—
				(1)in subsection (c)—
					(A)by inserting competition after section, a prize;
					(B)by inserting types after following; and
					(C)in paragraph (4), by striking prizes and inserting prize competitions;
					(2)in subsection (f)—
					(A)by striking in the Federal Register and inserting on a publicly accessible Government website, such as www.challenge.gov,; and
					(B)in paragraph (4), by striking prize and inserting cash prize purse;
					(3)in subsection (g), by striking prize and inserting cash prize purse;
				(4)in subsection (h), by inserting prize before competition both places it appears;
				(5)in subsection (i)—
					(A)in paragraph (1)(B), by inserting prize before competition;
					(B)in paragraph (2)(A), by inserting prize before competition both places it appears;
					(C)by redesignating paragraph (3) as paragraph (4); and
					(D)by inserting after paragraph (2) the following new paragraph:
						
							(3)WaiverAn agency may waive the requirement under paragraph (2). The annual report under subsection (p)
			 shall include a list of such waivers granted during the preceding fiscal
			 year, along with a detailed explanation of the reasons for granting the
			 waivers.;
					(6)in subsection (k)—
					(A)in paragraph (2)(A), by inserting prize before competition; and
					(B)in paragraph (3), by inserting prize before competitions both places it appears;
					(7)in subsection (l), by striking all after may enter into and inserting a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or
			 nonprofit entity to administer the prize competition, subject to the
			 provisions of this section.;
				(8)in subsection (m)—
					(A)by amending paragraph (1) to read as follows:
						
							(1)In generalSupport for a prize competition under this section, including financial support for the design and
			 administration of a prize competition or funds for a cash prize purse, may
			 consist of Federal appropriated funds and funds provided by private sector
			 for-profit and nonprofit entities. The head of an agency may accept funds
			 from other Federal agencies, private sector for-profit entities, and
			 nonprofit entities to support such prize competitions. The head of an
			 agency may not give any special consideration to any private sector
			 for-profit or nonprofit entity in return for a donation.;
					(B)in paragraph (2), by striking prize awards and inserting cash prize purses;
					(C)in paragraph (3)(A)—
						(i)by striking No prize and inserting No prize competition; and
						(ii)by striking the prize and inserting the cash prize purse;
						(D)in paragraph (3)(B), by striking a prize and inserting a cash prize purse;
					(E)in paragraph (3)(B)(i), by inserting competition after prize;
					(F)in paragraph (4)(A), by striking a prize and inserting a cash prize purse; and
					(G)in paragraph (4)(B), by striking cash prizes and inserting cash prize purses;
					(9)in subsection (n), by inserting for both for-profit and nonprofit entities, after contract vehicle;
				(10)in subsection (o)(1), by striking or providing a prize and insert a prize competition or providing a cash prize purse; and
				(11)in subsection (p)(2)(C), by striking cash prizes both places it occurs and inserting cash prize purses.
				IVInnovation and Technology Transfer
			ANIST reauthorization
				401.Authorization of appropriations
					(a)Fiscal year 2014
						(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $850,000,000 for the National
			 Institute of Standards and Technology for fiscal year 2014.
						(2)Specific allocationsOf the amount authorized by paragraph (1)—
							(A)$651,000,000 shall be for scientific and technical research and services laboratory activities;
							(B)$56,000,000 shall be for the construction and maintenance of facilities; and
							(C)$143,000,000 shall be for industrial technology services activities, of which $128,000,000 shall be
			 for the Manufacturing Extension Partnership program under sections 25 and
			 26 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k and 278l).
							(b)Fiscal year 2015
						(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $862,750,000 for the National
			 Institute of Standards and Technology for fiscal year 2015.
						(2)Specific allocationsOf the amount authorized by paragraph (1)—
							(A)$660,765,000 shall be for scientific and technical research and services laboratory activities;
							(B)$56,840,000 shall be for the construction and maintenance of facilities; and
							(C)$145,145,000 shall be for industrial technology services activities, of which $129,920,000 shall be
			 for the Manufacturing Extension Partnership program under sections 25 and
			 26 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k and 278l).
							402.Standards and conformity assessment and other transaction authoritySection 2 of the National Institute of Standards and Technology Act (15 U.S.C. 272) is amended—
					(1)in subsection (b)—
						(A)in the matter preceding paragraph (1), by striking authorized to take and inserting authorized to serve as the President’s principal adviser on standards policy pertaining to the
			 Nation’s technological competitiveness and innovation ability and to take;
						(B)in paragraph (3), by striking compare standards and all that follows through Federal Government and inserting facilitate standards-related information sharing and cooperation between Federal agencies;
						(C)by striking paragraph (4) and inserting the following:
							
								(4)to enter into and perform such contracts, cooperative research and development arrangements,
			 grants, cooperative agreements, leases, or other transactions as may be
			 necessary in the conduct of its work and on such terms as it may consider
			 appropriate in furtherance of the purposes of this Act;; and
						(D)in paragraph (13), by striking Federal, State, and local and all that follows through private sector and inserting technical standards activities and conformity assessment activities of Federal, State, and local
			 governments with private sector; and
						(2)in subsection (c)—
						(A)in paragraph (21), by striking and after the semicolon;
						(B)by redesignating paragraph (22) as paragraph (24); and
						(C)by inserting after paragraph (21) the following:
							
								(22)participate in and support scientific and technical conferences;
								(23)perform pre-competitive measurement science and technology research in partnership with
			 institutions of higher education and industry to promote United States
			 industrial competitiveness; and.
						403.Visiting Committee on Advanced TechnologySection 10 of the National Institute of Standards and Technology Act (15 U.S.C. 278) is amended—
					(1)in subsection (a)—
						(A)by striking 15 members and inserting not fewer than 9 members;
						(B)by striking at least 10 and inserting at least three-fifths; and
						(C)by adding at the end the following: The Committee may consult with the National Research Council in making recommendations regarding
			 general policy for the Institute.; and
						(2)in subsection (h)(1), by striking , including the Program established under section 28,.
					404.Police and security authoritySection 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278e) is amended—
					(1)by striking of the Government; and and inserting of the Government;; and
					(2)by striking United States Code. and inserting United States Code; and (i) for the protection of Institute buildings and other plant facilities,
			 equipment, and property, and of employees, associates, visitors, or other
			 persons located therein or associated therewith, notwithstanding any other
			 provision of law, the direction of such of the officers and employees of
			 the Institute as the Secretary considers necessary in the public interest
			 to carry firearms while in the conduct of their official duties, and the
			 authorization of employees of contractors and subcontractors of the
			 Institute who are engaged in the protection of property owned by the
			 United States, and located at facilities owned by, leased by, used by, or
			 under the control of the United States, to carry firearms while in the
			 conduct of their official duties, and, under regulations prescribed by the
			 Secretary and approved by the Attorney General, the authorization of
			 officers and employees of the Institute and of its contractors and
			 subcontractors authorized to carry firearms to arrest without warrant for
			 any offense against the United States committed in their presence, or for
			 any felony cognizable under the laws of the United States if they have
			 reasonable grounds to believe that the person to be arrested has committed
			 or is committing such felony, provided that such authority to make arrests
			 may be exercised only while guarding and protecting buildings and other
			 plant facilities, equipment, and property owned or leased by, used by, or
			 under the control of the United States under the administration and
			 control of the Secretary.
					405.International activitiesSection 17(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278g(a)) is
			 amended—
					(1)by striking financial assistance, and inserting financial and logistical assistance,; and
					(2)by adding at the end the following: Financial and logistical assistance may include transportation to and from the Institute of foreign
			 dignitaries and representatives of foreign national metrology institutes..
					406.Education and outreach
					(a)In generalThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended by
			 striking sections 18, 19, and 19A and inserting the following:
						
							18.Education and outreach
								(a)In generalThe Director may support, promote, and coordinate activities and efforts to enhance public
			 awareness and understanding of measurement sciences, standards, and
			 technology by the general public, industry, and academia in support of the
			 Institute’s mission.
								(b)Research fellowships
									(1)In generalThe Director may award research fellowships and other forms of financial and logistical assistance,
			 including direct stipend awards, to—
										(A)students at institutions of higher education within the United States who show promise as present
			 or future contributors to the mission of the Institute; and
										(B)United States citizens for research and technical activities of the Institute.
										(2)SelectionThe Director shall select persons to receive such fellowships and assistance on the basis of
			 ability and of the relevance of the proposed work to the mission and
			 programs of the Institute.
									(3)DefinitionFor the purposes of this subsection, financial and logistical assistance includes, notwithstanding
			 section 1345 of title 31, United States Code, or any contrary provision of
			 law, temporary housing and local transportation to and from the Institute
			 facilities.
									(c)Post-Doctoral fellowship programThe Director shall establish and conduct a post-doctoral fellowship program, subject to the
			 availability of appropriations, that shall include not less than 20 nor
			 more than 120 new fellows per fiscal year. In evaluating applications for
			 fellowships under this subsection, the Director shall give consideration
			 to the goal of promoting the participation of underrepresented minorities
			 in research areas supported by the Institute..
					(b)ProhibitionThe National Institute of Standards and Technology may not implement any STEM education program and
			 activity changes proposed for the Institute in the budget for fiscal year
			 2014 transmitted to Congress under section 1105(a) of title 31, United
			 States Code.
					407.Programmatic planning reportSection 23(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278i(d)) is
			 amended by adding at the end the following: The 3-year programmatic planning document shall also describe how the Director is addressing
			 recommendations from the Visiting Committee on Advanced Technology
			 established under section 10..
				408.Assessments by the National Research CouncilSection 24 of the National Institute of Standards and Technology Act (15 U.S.C. 278j) is amended to
			 read as follows:
					
						24.Assessments by the National Research Council
							(a)In generalThe Institute shall contract with the National Research Council to perform and report on
			 assessments of the technical quality and impact of the work conducted at
			 Institute laboratories.
							(b)ScheduleIndividual assessments shall be completed biennially by conducting annual assessments of at least 3
			 laboratories.
							(c)Summary reportIn the second year of each biennial period under subsection (b), the Institute shall contract with
			 the National Research Council to prepare a report that summarizes the
			 findings common across the individual assessment reports.
							(d)Additional assessmentsThe Institute, at the discretion of the Director, also may contract with the National Research
			 Council to conduct additional assessments of Institute programs and
			 projects that involve collaboration across the Institute laboratories and
			 centers and assessments of selected scientific and technical topics.
							(e)Consultation with Visiting Committee on Advanced TechnologyThe National Research Council may consult with the Visiting Committee on Advanced Technology
			 established under section 10 in performing the assessments under this
			 section.
							(f)ReportsNot later than 30 days after the completion of each assessment, the Institute shall transmit the
			 report on such assessment to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate..
				409.Hollings Manufacturing Extension PartnershipSection 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended to
			 read as follows:
					
						25.Hollings Manufacturing Extension Partnership
							(a)Establishment and purpose
								(1)In generalThe Secretary, through the Director and, if appropriate, through other officials, shall provide
			 assistance for the creation and support of manufacturing extension
			 centers, to be known as the Hollings Manufacturing Extension Centers, for the transfer of manufacturing technology and best business practices (in this Act referred to
			 as the Centers). The program under this section shall be known as the Hollings Manufacturing Extension Partnership.
								(2)AffiliationsSuch Centers shall be affiliated with any United States-based public or nonprofit institution or
			 organization, or group thereof, that applies for and is awarded financial
			 assistance under this section.
								(3)ObjectiveThe objective of the Centers is to enhance competitiveness, productivity, and technological
			 performance in United States manufacturing through—
									(A)the transfer of manufacturing technology and techniques developed at the Institute to Centers and,
			 through them, to manufacturing companies throughout the United States;
									(B)the participation of individuals from industry, institutions of higher education, State
			 governments, other Federal agencies, and, when appropriate, the Institute
			 in cooperative technology transfer activities;
									(C)efforts to make new manufacturing technology and processes usable by United States-based small- and
			 medium-sized companies;
									(D)the active dissemination of scientific, engineering, technical, and management information about
			 manufacturing to industrial firms, including small- and medium-sized
			 manufacturing companies;
									(E)the utilization, when appropriate, of the expertise and capability that exists in Federal
			 laboratories other than the Institute; and
									(F)the provision to community colleges of information about the job skills needed in small- and
			 medium-sized manufacturing businesses in the regions they serve.
									(b)ActivitiesThe activities of the Centers shall include—
								(1)the establishment of automated manufacturing systems and other advanced production technologies,
			 based on Institute-supported research, for the purpose of demonstrations
			 and technology transfer; and
								(2)the active transfer and dissemination of research findings and Center expertise to a wide range of
			 companies and enterprises, particularly small- and medium-sized
			 manufacturers.
								(c)Operations
								(1)Financial supportThe Secretary may provide financial support to any Center created under subsection (a). The
			 Secretary may not provide to a Center more than 50 percent of the capital
			 and annual operating and maintenance funds required to create and maintain
			 such Center.
								(2)RegulationsThe Secretary shall implement, review, and update the sections of the Code of Federal Regulations
			 related to this section at least once every 3 years.
								(3)Application
									(A)In generalAny nonprofit institution, or consortium thereof, or State or local government, may submit to the
			 Secretary an application for financial support under this section, in
			 accordance with the procedures established by the Secretary.
									(B)Cost-sharingIn order to receive assistance under this section, an applicant for financial assistance under
			 subparagraph (A) shall provide adequate assurances that non-Federal assets
			 obtained from the applicant and the applicant’s partnering organizations
			 will be used as a funding source to meet not less than 50 percent of the
			 costs incurred for the first 3 years and an increasing share for each of
			 the next 3 years. For purposes of the preceding sentence, the costs
			 incurred means the costs incurred in connection with the activities
			 undertaken to improve the competitiveness, management, productivity, and
			 technological performance of small- and medium-sized manufacturing
			 companies.
									(C)Agreements with other entitiesIn meeting the 50 percent requirement, it is anticipated that a Center will enter into agreements
			 with other entities such as private industry, institutions of higher
			 education, and State governments to accomplish programmatic objectives and
			 access new and existing resources that will further the impact of the
			 Federal investment made on behalf of small- and medium-sized manufacturing
			 companies.
									(D)Legal rightsEach applicant under subparagraph (A) shall also submit a proposal for the allocation of the legal
			 rights associated with any invention which may result from the proposed
			 Center’s activities.
									(4)Merit reviewThe Secretary shall subject each such application to merit review. In making a decision whether to
			 approve such application and provide financial support under this section,
			 the Secretary shall consider, at a minimum, the following:
									(A)The merits of the application, particularly those portions of the application regarding technology
			 transfer, training and education, and adaptation of manufacturing
			 technologies to the needs of particular industrial sectors.
									(B)The quality of service to be provided.
									(C)Geographical diversity and extent of service area.
									(D)The percentage of funding and amount of in-kind commitment from other sources.
									(5)Evaluation
									(A)In generalEach Center that receives financial assistance under this section shall be evaluated during its
			 third year of operation by an evaluation panel appointed by the Secretary.
									(B)CompositionEach such evaluation panel shall be composed of private experts, none of whom shall be connected
			 with the involved Center, and Federal officials.
									(C)ChairAn official of the Institute shall chair the panel.
									(D)Performance measurementEach evaluation panel shall measure the involved Center’s performance against the objectives
			 specified in this section.
									(E)Positive evaluationIf the evaluation is positive, the Secretary may provide continued funding through the sixth year
			 at declining levels.
									(F)ProbationThe Secretary shall not provide funding unless the evaluation is positive. A Center that has not
			 received a positive evaluation by the evaluation panel shall be notified
			 by the panel of the deficiencies in its performance and shall be placed on
			 probation for one year, after which time the panel shall reevaluate the
			 Center. If the Center has not addressed the deficiencies identified by the
			 panel, or shown a significant improvement in its performance, the Director
			 shall conduct a new competition to select an operator for the Center or
			 may close the Center.
									(G)Additional financial supportAfter the sixth year, a Center may receive additional financial support under this section if it
			 has received a positive evaluation through an independent review, under
			 procedures established by the Institute. Funding received for a fiscal
			 year under this section after the sixth year of operation shall not exceed
			 one third of the capital and annual operating and maintenance costs of the
			 Center under the program.
									(H)Eight-year reviewA Center shall undergo an independent review in the 8th year of operation. Each evaluation panel
			 shall measure the Center’s performance against the objectives specified in
			 this section. A Center that has not received a positive evaluation as a
			 result of an independent review shall be notified by the Program of the
			 deficiencies in its performance and shall be placed on probation for one
			 year, after which time the Program shall reevaluate the Center. If the
			 Center has not addressed the deficiencies identified by the review, or
			 shown a significant improvement in its performance, the Director shall
			 conduct a new competition to select an operator for the Center or may
			 close the Center.
									(I)RecompetitionIf a recipient of a Center award has received financial assistance for 10 consecutive years, the
			 Director shall conduct a new competition to select an operator for the
			 Center consistent with the plan required in this Act. Incumbent Center
			 operators in good standing shall be eligible to compete for the new award.
									(J)Reports
										(i)PlanNot later than 180 days after the date of enactment of the FIRST Act of 2014, the Director shall transmit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a plan as to how the Institute will conduct reviews,
			 assessments, and reapplication competitions under this paragraph.
										(ii)Independent assessmentThe Director shall contract with an independent organization to perform an assessment of the
			 implementation of the reapplication competition process under this
			 paragraph within 3 years after the transmittal of the report under clause
			 (i). The organization conducting the assessment under this clause may
			 consult with the MEP Advisory Board.
										(iii)Comparison of centersNot later than 2 years after the date of enactment of the FIRST Act of 2014, the Director shall transmit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report providing information on the first and second years
			 of operations for centers operating from new competitions or recompetition
			 as compared to longstanding centers. The report shall provide detail on
			 the engagement in services provided by Centers and the characteristics of
			 services provided, including volume and type of services, so that the
			 Committees can evaluate whether the cost-sharing ratio has an effect on
			 the services provided at Centers.
										(6)Patent rightsThe provisions of chapter 18 of title 35, United States Code, shall apply, to the extent not
			 inconsistent with this section, to the promotion of technology from
			 research by Centers under this section except for contracts for such
			 specific technology extension or transfer services as may be specified by
			 statute or by the Director.
								(7)Protection of Center client confidential informationSection 552 of title 5, United States Code, shall apply to the following information obtained by
			 the Federal Government on a confidential basis in connection with the
			 activities of any participant involved in the Hollings Manufacturing
			 Extension Partnership:
									(A)Information on the business operation of any participant in a Hollings Manufacturing Extension
			 Partnership program or of a client of a Center.
									(B)Trade secrets possessed by any client of a Center.
									(8)Advisory boardsEach Center’s advisory boards shall institute a conflict of interest policy, approved by the
			 Director, that ensures the Board represents local small- and medium-sized
			 manufacturers in the Center’s region. Board Members may not serve as a
			 vendor or provide services to the Center, nor may they serve on more than
			 one Center’s oversight board simultaneously.
								(d)Acceptance of funds
								(1)In generalIn addition to such sums as may be appropriated to the Secretary and Director to operate the
			 Hollings Manufacturing Extension Partnership, the Secretary and Director
			 also may accept funds from other Federal departments and agencies and,
			 under section 2(c)(7), from the private sector for the purpose of
			 strengthening United States manufacturing.
								(2)Allocation of funds
									(A)Funds accepted from other Federal departments or agenciesThe Director shall determine whether funds accepted from other Federal departments or agencies
			 shall be counted in the calculation of the Federal share of capital and
			 annual operating and maintenance costs under subsection (c).
									(B)Funds accepted from the private sectorFunds accepted from the private sector under section 2(c)(7), if allocated to a Center, may not be
			 considered in the calculation of the Federal share under subsection (c) of
			 this section.
									(e)MEP Advisory Board
								(1)EstablishmentThere is established within the Institute a Manufacturing Extension Partnership Advisory Board (in
			 this subsection referred to as the MEP Advisory Board).
								(2)Membership
									(A)In generalThe MEP Advisory Board shall consist of not fewer than 10 members broadly representative of
			 stakeholders, to be appointed by the Director. At least 2 members shall be
			 employed by or on an advisory board for the Centers, and at least 5 other
			 members shall be from United States small businesses in the manufacturing
			 sector. No member shall be an employee of the Federal Government.
									(B)TermExcept as provided in subparagraph (C) or (D), the term of office of each member of the MEP
			 Advisory Board shall be 3 years.
									(C)VacanciesAny member appointed to fill a vacancy occurring prior to the expiration of the term for which his
			 predecessor was appointed shall be appointed for the remainder of such
			 term.
									(D)Serving consecutive termsAny person who has completed two consecutive full terms of service on the MEP Advisory Board shall
			 thereafter be ineligible for appointment during the one-year period
			 following the expiration of the second such term.
									(3)MeetingsThe MEP Advisory Board shall meet not less than 2 times annually and shall provide to the Director—
									(A)advice on Hollings Manufacturing Extension Partnership programs, plans, and policies;
									(B)assessments of the soundness of Hollings Manufacturing Extension Partnership plans and strategies;
			 and
									(C)assessments of current performance against Hollings Manufacturing Extension Partnership program
			 plans.
									(4)Federal Advisory Committee Act applicability
									(A)In generalIn discharging its duties under this subsection, the MEP Advisory Board shall function solely in an
			 advisory capacity, in accordance with the Federal Advisory Committee Act.
									(B)ExceptionSection 14 of the Federal Advisory Committee Act shall not apply to the MEP Advisory Board.
									(5)ReportThe MEP Advisory Board shall transmit an annual report to the Secretary for transmittal to Congress
			 within 30 days after the submission to Congress of the President’s annual
			 budget request in each year. Such report shall address the status of the
			 program established pursuant to this section and comment on the relevant
			 sections of the programmatic planning document and updates thereto
			 transmitted to Congress by the Director under subsections (c) and (d) of
			 section 23.
								(f)Competitive Grant Program
								(1)EstablishmentThe Director shall establish, within the Hollings Manufacturing Extension Partnership, under this
			 section and section 26, a program of competitive awards among participants
			 described in paragraph (2) for the purposes described in paragraph (3).
								(2)ParticipantsParticipants receiving awards under this subsection shall be the Centers, or a consortium of such
			 Centers.
								(3)PurposeThe purpose of the program under this subsection is to add capabilities to the Hollings
			 Manufacturing Extension Partnership, including the development of projects
			 to solve new or emerging manufacturing problems as determined by the
			 Director, in consultation with the Director of the Hollings Manufacturing
			 Extension Partnership program, the MEP Advisory Board, and small- and
			 medium-sized manufacturers. One or more themes for the competition may be
			 identified, which may vary from year to year, depending on the needs of
			 manufacturers and the success of previous competitions. Centers may be
			 reimbursed for costs incurred under the program.
								(4)ApplicationsApplications for awards under this subsection shall be submitted in such manner, at such time, and
			 containing such information as the Director shall require, in consultation
			 with the MEP Advisory Board.
								(5)SelectionAwards under this subsection shall be peer reviewed and competitively awarded. The Director shall
			 endeavor to have broad geographic diversity among selected proposals. The
			 Director shall select proposals to receive awards that will—
									(A)improve the competitiveness of industries in the region in which the Center or Centers are located;
									(B)create jobs or train newly hired employees; and
									(C)promote the transfer and commercialization of research and technology from institutions of higher
			 education, national laboratories, and nonprofit research institutes.
									(6)Program contributionRecipients of awards under this subsection shall not be required to provide a matching
			 contribution.
								(7)Global marketplace projectsIn making awards under this subsection, the Director, in consultation with the MEP Advisory Board
			 and the Secretary, may take into consideration whether an application has
			 significant potential for enhancing the competitiveness of small- and
			 medium-sized United States manufacturers in the global marketplace.
								(8)DurationAwards under this subsection shall last no longer than 3 years.
								(g)Evaluation of obstacles unique to small manufacturersThe Director shall—
								(1)evaluate obstacles that are unique to small manufacturers that prevent such manufacturers from
			 effectively competing in the global market;
								(2)implement a comprehensive plan to train the Centers to address such obstacles; and
								(3)facilitate improved communication between the Centers to assist such manufacturers in implementing
			 appropriate, targeted solutions to such obstacles.
								(h)Community College DefinedIn this section, the term community college means an institution of higher education (as defined under section 101(a) of the Higher Education
			 Act of 1965 (20 U.S.C. 1001(a))) at which the highest degree that is
			 predominately awarded to students is an associate’s degree..
				410.Elimination of obsolete reports
					(a)Enterprise integration standardization and implementation activities reportSection 3 of the Enterprise Integration Act of 2002 (15 U.S.C. 278g–5) is amended—
						(1)by striking subsection (c); and
						(2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
						(b)TIP ReportsSection 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n) is amended—
						(1)by striking subsection (g); and
						(2)in subsection (k), by striking paragraph (5).
						411.Modifications to grants and cooperative agreementsSection 8(a) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3706(a)) is
			 amended by striking The total amount of any such grant or cooperative agreement may not exceed 75 percent of the total
			 cost of the program..
				BInnovative approaches to technology transfer
				421.Innovative approaches to technology transferSection 9(jj) of the Small Business Act (15 U.S.C. 638(jj)) is amended to read as follows:
					
						(jj)Innovative approaches to technology transfer
							(1)Grant program
								(A)In generalEach Federal agency required by subsection (n) to establish an STTR program shall carry out a grant
			 program to support innovative approaches to technology transfer at
			 institutions of higher education (as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a))), nonprofit research
			 institutions, and Federal laboratories in order to improve or accelerate
			 the commercialization of federally funded research and technology by small
			 business concerns, including new businesses.
								(B)Awarding of grants and awards
									(i)In generalEach Federal agency required by subparagraph (A) to participate in this program shall award,
			 through a competitive, merit-based process, grants, in the amounts listed
			 in subparagraph (C) to institutions of higher education, technology
			 transfer organizations that facilitate the commercialization of
			 technologies developed by one or more such institutions of higher
			 education, Federal laboratories, other public and private nonprofit
			 entities, and consortia thereof, for initiatives that help identify
			 high-quality, commercially viable federally funded research and
			 technologies and to facilitate and accelerate their transfer into the
			 marketplace.
									(ii)Use of FundsActivities supported by grants under this subsection may include—
										(I)providing early-stage proof of concept funding for translational research;
										(II)identifying research and technologies at institutions that have the potential for accelerated
			 commercialization;
										(III)technology maturation funding to support activities such as prototype construction, experiment
			 analysis, product comparison, and the collection of performance data;
										(IV)technical validations, market research, clarifying intellectual property rights position and
			 strategy, and investigating commercial and business opportunities;
										(V)programs to provide advice, mentoring, entrepreneurial education, project management, and
			 technology and business development expertise to innovators and recipients
			 of technology transfer licenses to maximize commercialization potential;
			 and
										(VI)conducting outreach to small business concerns as potential licensees of federally funded research
			 and technology, and providing technology transfer services to such small
			 business concerns.
										(iii)Selection process and applicationsQualifying institutions seeking a grant under this subsection shall submit an application to a
			 Federal agency required by subparagraph (A) to participate in this program
			 at such time, in such manner, and containing such information as the
			 agency may require. The application shall include, at a minimum—
										(I)a description of innovative approaches to technology transfer, technology development, and
			 commercial readiness that have the potential to increase or accelerate
			 technology transfer outcomes and can be adopted by other qualifying
			 institutions, or a demonstration of proven technology transfer and
			 commercialization strategies, or a plan to implement proven technology
			 transfer and commercialization strategies that can achieve greater
			 commercialization of federally funded research and technologies with
			 program funding;
										(II)a description of how the qualifying institution will contribute to local and regional economic
			 development efforts; and
										(III)a plan for sustainability beyond the duration of the funding award.
										(iv)Program oversight boards
										(I)In generalSuccessful proposals shall include a plan to assemble a Program Oversight Board, the members of
			 which shall have technical, scientific, or business expertise three-fifths
			 of whom shall be drawn from industry, start-up companies, venture capital
			 or other equity investment mechanism, technical enterprises, financial
			 institutions, and business development organizations with a track record
			 of success in commercializing innovations. Proposals may use oversight
			 boards in existence on the date of the enactment of the FIRST Act of 2014 that meet the requirements of this subclause.
										(II)Program Oversight Boards responsibilitiesProgram Oversight Boards shall—
											(aa)establish award programs for individual projects;
											(bb)provide rigorous evaluation of project applications;
											(cc)determine which projects should receive awards, in accordance with guidelines established under
			 subparagraph (C)(ii);
											(dd)establish milestones and associated award amounts for projects that reach milestones;
											(ee)determine whether awarded projects are reaching milestones; and
											(ff)develop a process to reallocate outstanding award amounts from projects that are not reaching
			 milestones to other projects with more potential.
											(III)Conflict of interestProgram Oversight Boards shall be composed of members who do not have a conflict of interest.
			 Boards shall adopt conflict of interest policies to ensure relevant
			 relationships are disclosed and proper recusal procedures are in place.
										(C)Grant and award amounts
									(i)Grant amountsEach Federal agency required by subparagraph (A) to carry out a grant program may make grants of up
			 to $3,000,000 to a qualifying institution.
									(ii)Award amountsEach qualifying institution that receives a grant under subparagraph (B) shall provide awards for
			 individual projects of not more than $100,000, to be provided in phased
			 amounts, based on reaching the milestones established by the qualifying
			 institution’s Program Oversight Board.
									(D)Authorized expenditures for Innovative Approaches to Technology Transfer Grant Program
									(i)PercentageThe percentage of the extramural budget for research, or research and development, each Federal
			 agency required by subsection (n) to establish an STTR program shall
			 expend on the Innovative Approaches to Technology Transfer Grant Program
			 shall be—
										(I)0.05 percent for each of fiscal years 2014 and 2015; and
										(II)0.1 percent for each of fiscal years 2016 and 2017.
										(ii)Treatment of expendituresAny portion of the extramural budget expended by a Federal agency on the Innovative Approaches to
			 Technology Transfer Grant Program shall apply towards the agency’s
			 expenditure requirements under subsection (n).
									(2)Program evaluation and data collection and dissemination
								(A)Evaluation plan and data collectionEach Federal agency required by paragraph (1)(A) to establish an Innovative Approaches to
			 Technology Transfer Grant Program shall develop a program evaluation plan
			 and collect annually such information from grantees as is necessary to
			 assess the Program. Program evaluation plans shall require the collection
			 of data aimed at identifying outcomes resulting from the transfer of
			 technology with assistance from the Innovative Approaches to Technology
			 Transfer Grant Program. Such data may include—
									(i)specific follow-on funding identified or obtained, including follow-on funding sources, such as
			 Federal sources or private sources, within 3 years of the completion of
			 the award;
									(ii)the number of projects which, within 5 years of receiving an award under paragraph (1), result in a
			 license to a start-up company or an established company with sufficient
			 resources for effective commercialization;
									(iii)the number of invention disclosures received, United States patent applications filed, and United
			 States patents issued within 5 years of the award;
									(iv)the number of projects receiving a grant under paragraph (1) that secure Phase I or Phase II SBIR
			 or STTR awards;
									(v)available information on revenue, sales, or other measures of products that have been
			 commercialized as a result of projects awarded under paragraph (1) within
			 5 years of the award;
									(vi)the number and location of jobs created resulting from projects awarded under paragraph (1); and
									(vii)other data as deemed appropriate by a Federal agency required by this subparagraph to develop a
			 program evaluation plan.
									(B)Evaluative report to congressThe head of each Federal agency that participates in the Innovative Approaches to Technology
			 Transfer Grant Program shall submit to the Committee on Science, Space,
			 and Technology and the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship
			 of the Senate an evaluative report regarding the activities of the
			 program. The report shall include—
									(i)a detailed description of the implementation of the program;
									(ii)a detailed description of the grantee selection process;
									(iii)an accounting of the funds used in the program; and
									(iv)a summary of the data collected under subparagraph (A).
									(C)Data disseminationFor the purposes of program transparency and dissemination of best practices, the Administrator
			 shall include on the public database under subsection (k)(1) information
			 on the Innovative Approaches to Technology Transfer Grant Program,
			 including—
									(i)the program evaluation plan required under subparagraph (A);
									(ii)a list of recipients by State of awards under paragraph (1); and
									(iii)information on the use of grants under paragraph (1) by recipient institutions..
				VNetworking and Information Technology Research and Development
			501.Short titleThis title may be cited as the Advancing America’s Networking and Information Technology Research and Development Act of 2014.
			502.Program planning and coordination
				(a)Periodic reviewsSection 101 of the High-Performance Computing Act of 1991 (15 U.S.C. 5511) is amended by adding at
			 the end the following new subsection:
					
						(d)Periodic reviewsThe agencies identified in subsection (a)(3)(B) shall—
							(1)periodically assess the contents and funding levels of the Program Component Areas and restructure
			 the Program when warranted, taking into consideration any relevant
			 recommendations of the advisory committee established under subsection
			 (b); and
							(2)ensure that the Program includes large-scale, long-term, interdisciplinary research and development
			 activities, including activities described in section 104..
				(b)Development of strategic planSection 101 of such Act (15 U.S.C. 5511) is amended further by adding after subsection (d), as
			 added by subsection (a) of this Act, the following new subsection:
					
						(e)Strategic plan
							(1)In generalThe agencies identified in subsection (a)(3)(B), working through the National Science and
			 Technology Council and with the assistance of the National Coordination
			 Office described under section 102, shall develop, within 12 months after
			 the date of enactment of the Advancing America’s Networking and Information Technology Research and Development Act of 2014, and update every 3 years thereafter, a 5-year strategic plan to guide the activities described
			 under subsection (a)(1).
							(2)ContentsThe strategic plan shall specify near-term and long-term objectives for the Program, the
			 anticipated time frame for achieving the near-term objectives, the metrics
			 to be used for assessing progress toward the objectives, and how the
			 Program will—
								(A)foster the transfer of research and development results into new technologies and applications for
			 the benefit of society, including through cooperation and collaborations
			 with networking and information technology research, development, and
			 technology transition initiatives supported by the States;
								(B)encourage and support mechanisms for interdisciplinary research and development in networking and
			 information technology, including through collaborations across agencies,
			 across Program Component Areas, with industry, with Federal laboratories
			 (as defined in section 4 of the Stevenson-Wydler Technology Innovation Act
			 of 1980 (15 U.S.C. 3703)), and with international organizations;
								(C)address long-term challenges of national importance for which solutions require large-scale,
			 long-term, interdisciplinary research and development;
								(D)place emphasis on innovative and high-risk projects having the potential for substantial societal
			 returns on the research investment;
								(E)strengthen all levels of networking and information technology education and training programs to
			 ensure an adequate, well-trained workforce; and
								(F)attract more women and underrepresented minorities to pursue postsecondary degrees in networking
			 and information technology.
								(3)National research infrastructureThe strategic plan developed in accordance with paragraph (1) shall be accompanied by milestones
			 and roadmaps for establishing and maintaining the national research
			 infrastructure required to support the Program, including the roadmap
			 required by subsection (a)(2)(E).
							(4)RecommendationsThe entities involved in developing the strategic plan under paragraph (1) shall take into
			 consideration the recommendations—
								(A)of the advisory committee established under subsection (b); and
								(B)of the stakeholders whose input was solicited by the National Coordination Office, as required
			 under section 102(b)(3).
								(5)Report to CongressThe Director of the National Coordination Office shall transmit the strategic plan required under
			 paragraph (1) to the advisory committee, the Committee on Commerce,
			 Science, and Transportation of the Senate, and the Committee on Science,
			 Space, and Technology of the House of Representatives..
				(c)Additional responsibilities of directorSection 101(a)(2) of such Act (15 U.S.C. 5511(a)(2)) is amended—
					(1)in subparagraph (A) by inserting education, before and other activities;
					(2)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
					(3)by inserting after subparagraph (D) the following new subparagraph:
						
							(E)encourage and monitor the efforts of the agencies participating in the Program to allocate the
			 level of resources and management attention necessary to ensure that the
			 strategic plan under subsection (e) is developed and executed effectively
			 and that the objectives of the Program are met;.
					(d)Advisory committeeSection 101(b)(1) of such Act (15 U.S.C. 5511(b)(1)) is amended—
					(1)after the first sentence, by inserting the following: The co-chairs of the advisory committee shall meet the qualifications of committee membership and
			 may be members of the President’s Council of Advisors on Science and
			 Technology.; and
					(2)in subparagraph (D), by striking high-performance and inserting high-end.
					(e)ReportSection 101(a)(3) of such Act (15 U.S.C. 5511(a)(3)) is amended—
					(1)in subparagraph (B)—
						(A)by redesignating clauses (vii) through (xi) as clauses (viii) through (xii), respectively; and
						(B)by inserting after clause (vi) the following:
							
								(vii)the Department of Homeland Security;;
						(2)in subparagraph (C)—
						(A)by striking is submitted, and inserting is submitted, the levels for the previous fiscal year,; and
						(B)by striking each Program Component Area; and inserting each Program Component Area and research area supported in accordance with section 104;;
						(3)in subparagraph (D)—
						(A)by striking each Program Component Area, and inserting each Program Component Area and research area supported in accordance with section 104,;
						(B)by striking is submitted, and inserting is submitted, the levels for the previous fiscal year,; and
						(C)by striking and after the semicolon;
						(4)by redesignating subparagraph (E) as subparagraph (G); and
					(5)by inserting after subparagraph (D) the following new subparagraphs:
						
							(E)include a description of how the objectives for each Program Component Area, and the objectives for
			 activities that involve multiple Program Component Areas, relate to the
			 objectives of the Program identified in the strategic plan required under
			 subsection (e);
							(F)include—
								(i)a description of the funding required by the National Coordination Office to perform the functions
			 specified under section 102(b) for the next fiscal year by category of
			 activity;
								(ii)a description of the funding required by such Office to perform the functions specified under
			 section 102(b) for the current fiscal year by category of activity; and
								(iii)the amount of funding provided for such Office for the current fiscal year by each agency
			 participating in the Program; and.
					(f)DefinitionSection 4 of such Act (15 U.S.C. 5503) is amended—
					(1)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively;
					(2)by inserting before paragraph (2), as so redesignated, the following new paragraph:
						
							(1)cyber-physical systems means physical or engineered systems whose networking and information technology functions and
			 physical elements are deeply integrated and are actively connected to the
			 physical world through sensors, actuators, or other means to perform
			 monitoring and control functions;;
					(3)in paragraph (3), as so redesignated, by striking high-performance computing and inserting networking and information technology;
					(4)in paragraph (4), as so redesignated—
						(A)by striking “high-performance computing” and inserting “networking and information technology”; and
						(B)by striking “supercomputer” and inserting “high-end computing”;
						(5)in paragraph (6), as so redesignated, by striking network referred to as and all that follows through the semicolon and inserting network, including advanced computer networks of Federal agencies and departments;; and
					(6)in paragraph (7), as so redesignated, by striking National High-Performance Computing Program and inserting networking and information technology research and development program.
					503.Large-scale research in areas of national importanceTitle I of such Act (15 U.S.C. 5511) is amended by adding at the end the following new section:
				
					104.Large-scale research in areas of national importance
						(a)In generalThe Program shall encourage agencies identified in section 101(a)(3)(B) to support large-scale,
			 long-term, interdisciplinary research and development activities in
			 networking and information technology directed toward application areas
			 that have the potential for significant contributions to national economic
			 competitiveness and for other significant societal benefits. Such
			 activities, ranging from basic research to the demonstration of technical
			 solutions, shall be designed to advance the development of research
			 discoveries. The advisory committee established under section 101(b) shall
			 make recommendations to the Program for candidate research and development
			 areas for support under this section.
						(b)Characteristics
							(1)In generalResearch and development activities under this section shall—
								(A)include projects selected on the basis of applications for support through a competitive,
			 merit-based process;
								(B)involve collaborations among researchers in institutions of higher education and industry, and may
			 involve nonprofit research institutions and Federal laboratories, as
			 appropriate;
								(C)when possible, leverage Federal investments through collaboration with related State initiatives;
			 and
								(D)include a plan for fostering the transfer of research discoveries and the results of technology
			 demonstration activities, including from institutions of higher education
			 and Federal laboratories, to industry for commercial development.
								(2)Cost-sharingIn selecting applications for support, the agencies shall give special consideration to projects
			 that include cost sharing from non-Federal sources.
							(3)Agency collaborationIf 2 or more agencies identified in section 101(a)(3)(B), or other appropriate agencies, are
			 working on large-scale research and development activities in the same
			 area of national importance, then such agencies shall strive to
			 collaborate through joint solicitation and selection of applications for
			 support and subsequent funding of projects.
							(4)Interdisciplinary research centersResearch and development activities under this section may be supported through interdisciplinary
			 research centers that are organized to investigate basic research
			 questions and carry out technology demonstration activities in areas
			 described in subsection (a). Research may be carried out through existing
			 interdisciplinary centers, including those authorized under section
			 7024(b)(2) of the America COMPETES Act (Public Law 110–69; 42 U.S.C.
			 1862o–10)..
			504.Cyber-physical systems
				(a)Additional Program characteristicsSection 101(a)(1) of such Act (15 U.S.C. 5511(a)(1)) is amended—
					(1)in subparagraph (H), by striking and after the semicolon;
					(2)in subparagraph (I)—
						(A)by striking improving the security and inserting improving the security, reliability, and resilience; and
						(B)by striking the period at the end and inserting a semicolon; and
						(3)by adding at the end the following new subparagraphs:
						
							(J)provide for increased understanding of the scientific principles of cyber-physical systems and
			 improve the methods available for the design, development, and operation
			 of cyber-physical systems that are characterized by high reliability,
			 safety, and security; and
							(K)provide for research and development on human-computer interactions, visualization, and big data..
					(b)WorkshopTitle I of such Act (15 U.S.C. 5511) is amended further by adding after section 104, as added by
			 section 503 of this Act, the following new section:
					
						105.University/Industry Workshop
							(a)EstablishmentNot later than 1 year after the date of enactment of the Advancing America’s Networking and Information Technology Research and Development Act of 2014, the Director of the National Coordination Office shall convene a workshop, with participants from
			 institutions of higher education, Federal laboratories, and industry, to
			 explore mechanisms for carrying out collaborative research and development
			 activities for cyber-physical systems, including the related technologies
			 required to enable these systems, and to develop grand challenges in
			 cyber-physical systems research and development.
							(b)FunctionsThe workshop participants shall—
								(1)develop options for models for research and development partnerships among institutions of higher
			 education, Federal laboratories, and industry, including mechanisms for
			 the support of research and development carried out under these
			 partnerships;
								(2)develop options for grand challenges in cyber-physical systems research and development that would
			 be addressed through such partnerships;
								(3)propose guidelines for assigning intellectual property rights and for the transfer of research
			 results to the private sector; and
								(4)make recommendations for how Federal agencies participating in the Program can help support
			 research and development partnerships in cyber-physical systems, including
			 through existing or new grant programs.
								(c)ParticipantsThe Director of the National Coordination Office shall ensure that participants in the workshop are
			 individuals with knowledge and expertise in cyber-physical systems and
			 that participants represent a broad mix of relevant stakeholders,
			 including academic and industry researchers, cyber-physical systems and
			 technologies manufacturers, cyber-physical systems and technologies users,
			 and, as appropriate, Federal Government regulators.
							(d)ReportNot later than 18 months after the date of enactment of the Advancing America’s Networking and Information Technology Research and Development Act of 2014, the Director of the National Coordination Office shall transmit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Science,
			 Space, and Technology of the House of Representatives a report describing
			 the findings and recommendations resulting from the workshop required
			 under this section..
				505.Cloud computing services for researchTitle I of such Act (15 U.S.C. 5511) is amended further by adding after section 105, as added by section 504(b) of this Act, the following new section:
				
					106.Cloud computing services for research
						(a)Interagency working groupNot later than 180 days after the date of enactment of the Advancing America’s Networking and Information Technology Research and Development Act of 2014, the Director of the National Coordination Office, working through the National Science and
			 Technology Council, shall convene an interagency working group to examine—
							(1)the research and development needed—
								(A)to enhance the effectiveness and efficiency of cloud computing environments;
								(B)to increase the trustworthiness of cloud applications and infrastructure; and
								(C)to enhance the foundations of cloud architectures, programming models, and interoperability; and
								(2)how Federal science agencies can facilitate the use of cloud computing for federally funded science
			 and engineering research, including—
								(A)making recommendations on changes in funding mechanisms, budget models, and policies needed to
			 remove barriers to the adoption of cloud computing services for research
			 and for data preservation and sharing; and
								(B)providing guidance to organizations and researchers on opportunities and guidelines for using cloud
			 computing services for federally supported research and related
			 activities.
								(b)ConsultationIn carrying out the tasks in paragraphs (1) and (2) of subsection (a), the working group shall
			 consult with academia, industry, Federal laboratories, and other relevant
			 organizations and institutions, as appropriate.
						(c)ReportNot later than 1 year after the date of enactment of the Advancing America’s Networking and Information Technology Research and Development Act of 2014, the Director of the National Coordination Office shall transmit to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report describing
			 the findings and any recommendations of the working group.
						(d)TerminationThe interagency working group shall terminate upon transmittal of the report required under
			 subsection (c)..
			506.National Coordination OfficeSection 102 of such Act (15 U.S.C. 5512) is amended to read as follows:
				
					102.National Coordination Office
						(a)OfficeThe Director shall continue a National Coordination Office with a Director and full-time staff.
						(b)FunctionsThe National Coordination Office shall—
							(1)provide technical and administrative support to—
								(A)the agencies participating in planning and implementing the Program, including such support as
			 needed in the development of the strategic plan under section 101(e); and
								(B)the advisory committee established under section 101(b);
								(2)serve as the primary point of contact on Federal networking and information technology activities
			 for government organizations, academia, industry, professional societies,
			 State computing and networking technology programs, interested citizen
			 groups, and others to exchange technical and programmatic information;
							(3)solicit input and recommendations from a wide range of stakeholders during the development of each
			 strategic plan required under section 101(e) through the convening of at
			 least 1 workshop with invitees from academia, industry, Federal
			 laboratories, and other relevant organizations and institutions;
							(4)conduct public outreach, including the dissemination of findings and recommendations of the
			 advisory committee, as appropriate; and
							(5)promote access to and early application of the technologies, innovations, and expertise derived
			 from Program activities to agency missions and systems across the Federal
			 Government and to United States industry.
							(c)Source of funding
							(1)In generalThe operation of the National Coordination Office shall be supported by funds from each agency
			 participating in the Program.
							(2)SpecificationsThe portion of the total budget of such Office that is provided by each agency for each fiscal year
			 shall be in the same proportion as each such agency’s share of the total
			 budget for the Program for the previous fiscal year, as specified in the
			 report required under section 101(a)(3)..
			507.Improving networking and information technology educationSection 201(a) of such Act (15 U.S.C. 5521(a)) is amended—
				(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
				(2)by inserting after paragraph (1) the following new paragraph:
					
						(2)the National Science Foundation shall use its existing programs, in collaboration with other
			 agencies, as appropriate, to improve the teaching and learning of
			 networking and information technology at all levels of education and to
			 increase participation in networking and information technology fields,
			 including by women and underrepresented minorities;.
				508.Conforming and technical amendments
				(a)Section 3Section 3 of such Act (15 U.S.C. 5502) is amended—
					(1)in the matter preceding paragraph (1), by striking high-performance computing and inserting networking and information technology;
					(2)in paragraph (1)—
						(A)in the matter preceding subparagraph (A), by striking high-performance computing and inserting networking and information technology;
						(B)in subparagraphs (A), (F), and (G), by striking high-performance computing each place it appears and inserting networking and information technology; and
						(C)in subparagraph (H), by striking high-performance and inserting high-end; and
						(3)in paragraph (2)—
						(A)by striking high-performance computing and and inserting networking and information technology and; and
						(B)by striking high-performance computing network and inserting networking and information technology.
						(b)Title IThe heading of title I of such Act (15 U.S.C. 5511) is amended by striking High-Performance Computing and inserting Networking and Information Technology.
				(c)Section 101Section 101 of such Act (15 U.S.C. 5511) is amended—
					(1)in the section heading, by striking High-Performance Computing and inserting Networking and Information Technology Research and Development;
					(2)in subsection (a)—
						(A)in the subsection heading, by striking National High-Performance Computing and inserting Networking and Information Technology Research and Development;
						(B)in paragraph (1) of such subsection—
							(i)in the matter preceding subparagraph (A), by striking National High-Performance Computing Program and inserting networking and information technology research and development program;
							(ii)in subparagraph (A), by striking high-performance computing, including networking and inserting networking and information technology;
							(iii)in subparagraphs (B) and (G), by striking high-performance each place it appears and inserting high-end; and
							(iv)in subparagraph (C), by striking high-performance computing and networking and inserting high-end computing, distributed, and networking; and
							(C)in paragraph (2) of such subsection—
							(i)in subparagraphs (A) and (C)—
								(I)by striking high-performance computing each place it appears and inserting networking and information technology; and
								(II)by striking development, networking, each place it appears and inserting development,; and
								(ii)in subparagraphs (F) and (G), as redesignated by section 2(c)(1) of this Act, by striking high-performance each place it appears and inserting high-end;
							(3)in subsection (b)—
						(A)in paragraph (1), in the matter preceding subparagraph (A), by striking high-performance computing both places it appears and inserting networking and information technology; and
						(B)in paragraph (2), in the second sentence, by striking 2 and inserting 3; and
						(4)in subsection (c)(1)(A), by striking high-performance computing and inserting networking and information technology.
					(d)Section 201Section 201(a)(1) of such Act (15 U.S.C. 5521(a)(1)) is amended by striking high-performance computing and all that follows through networking; and inserting networking and information research and development;.
				(e)Section 202Section 202(a) of such Act (15 U.S.C. 5522(a)) is amended by striking high-performance computing and inserting networking and information technology.
				(f)Section 203Section 203(a) of such Act (15 U.S.C. 5523(a)(1)) is amended—
					(1)in paragraph (1), by striking high-performance computing and networking and inserting networking and information technology; and
					(2)in paragraph (2)(A), by striking high-performance and inserting high-end.
					(g)Section 204Section 204 of such Act (15 U.S.C. 5524) is amended—
					(1)in subsection (a)(1)—
						(A)in subparagraph (A), by striking high-performance computing systems and networks and inserting networking and information technology systems and capabilities;
						(B)in subparagraph (B), by striking interoperability of high-performance computing systems in networks and for common user interfaces
			 to systems and inserting interoperability and usability of networking and information technology systems; and
						(C)in subparagraph (C), by striking high-performance computing and inserting networking and information technology; and
						(2)in subsection (b)—
						(A)in the heading, by striking High-Performance Computing and Network and inserting Networking and Information Technology; and
						(B)by striking sensitive.
						(h)Section 205Section 205(a) of such Act (15 U.S.C. 5525(a)) is amended by striking computational and inserting networking and information technology.
				(i)Section 206Section 206(a) of such Act (15 U.S.C. 5526(a)) is amended by striking computational research and inserting networking and information technology research.
				(j)Section 207Section 207(b) of such Act (15 U.S.C. 5527(b)) is amended by striking high-performance computing and inserting networking and information technology.
				(k)Section 208Section 208 of such Act (15 U.S.C. 5528) is amended—
					(1)in the section heading, by striking High-Performance Computing and inserting Networking and Information Technology; and
					(2)in subsection (a)—
						(A)in paragraph (1), by striking High-performance computing and associated and inserting Networking and information;
						(B)in paragraph (2), by striking high-performance computing and inserting networking and information technologies;
						(C)in paragraph (3), by striking high-performance and inserting high-end;
						(D)in paragraph (4), by striking high-performance computers and associated and inserting networking and information; and
						(E)in paragraph (5), by striking high-performance computing and associated and inserting networking and information.
						
